 WERTHAN BAG CORP.Werthan Bag Corporation of NashvilleandDistrictLodge 155,International Association of Machinists& AerospaceWorkers,AFL-CIO.Cases26-CA-2403 and 26-CA-2484.August 11, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn April 6, 1967, Trial Examiner Laurence A.Knapp issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. He also found that the Respondent had not en-gaged in certain other unfair labor practices allegedin the complaint. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decisionand a supporting brief, and the Respondent filedcross-exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the General Counsel'sexceptions and brief, the Respondent's cross-ex-ceptions, and the entire record in these cases, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,Werthan Bag Corporation of Nashville, Nashville,Tennessee, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order, as herein modified:Amend paragraph 2(d) of the Trial Examiner'sRecommended Order to read:"(d)Post at its plant in Nashville, Tennessee,copies of the attached notice marked `Appendix A.'Copies of said notice, on forms provided by the Re-gionalDirector for Region 26, shall be posted byRespondent after being duly signed by its repre-sentative, immediately upon receipt thereof, and167 NLRB No. 311be maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner: These twocases, consolidated for purposes of hearing, were heardinNashville, Tennessee, on various dates between Au-gust 30 and September 8, 1966, following pretrialprocedures in compliance with the National Labor Rela-tions Act, as amended (herein called the Act).1 Followingthe hearing briefs were filed by counsel for the GeneralCounsel and for Respondent. Respondent's motion todismiss at the conclusion of the hearing is disposed of inaccordance with my following findings of fact and conclu-sions.Upon the entire record in the case, including myobservations relative to the demeanor of witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS; THE LABOR ORGANIZATIONINVOLVEDRespondent, a Delaware corportion, manufacturesvarious types of cloth and paper bags and textile productsat its place of business in Nashville, Tennessee. Duringthe 12-month period preceding issuance of the com-plaints,Respondent at its Nashville establishmentreceived directly from points outside the State of Tennes-seematerials,and shipped directly to such pointsproducts, valued in each case in excess of $50,000.Respondent is engaged in commerce and in activities af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.The Charging Party, herein called the Union, is a labororganization within the meaning of Section 2(5) of theAct, as Respondent concedes.Il.THE ALLEGED UNFAIR LABOR PRACTICESRespondent's operations consist mainly of the manu-facture of grey cotton cloth, and its further processing bybleaching, printing, and finishing, for sale to others or foruse in Respondent's manufacture of textile bags; themanufacture of such cotton or burlap bags; and the manu-facture of small consumer-type, and heavier commercial-type, paper bags. In the performance of these operations,Respondent utilizes three main buildings, known as theThe complaint in Case 26-CA-2403(sometimes referred to herein asthe "main" complaint),issued on June 27, 1966,following a charge and anamended charge, filed May 3 and May 23,1966, respectivelyThe com-plaint in Case26-CA-2484 issued on August 8, 1966, following a chargeand an amended charge filed, respectively,on July 8 and August 8, 1966Respondent duly filed answers to the complaints denying their unfairlabor practice allegationsAt the hearing,the complaint in Case26-CA-2403 was amended so as to allege additional unfair labor prac-tices. 12DECISIONSOF NATIONALLABOR RELATIONS BOARDcotton mill,the bag mill,and the multiwall mill.A fourthbuilding,located betweentwo of theothers, contains themachine shop.Respondent operates on three shifts and,in all, employers about 1,500 workers,480 of whom workin the cotton mill.Respondent'stwo chiefmanagerialofficialsareBernardWerthan,president,and his son,BernardWerthan,Jr.The latter,unofficially known as Respond-ent'smanufacturing manager,sppears to exercise theprincipalauthority over day-to-day production opera-tions.Othersignificantofficialswhose names will recurare Umsteadter,superintendentof thecotton mill, andMontgomery,personnel director.Additionalsupervisorypersonnelwillbeidentified at appropriate juncturesbelow.ORIGINS AND NATURE OF THE ISSUES PRESENTEDThe issues presented in the case arose ina settingcreated by the following main events. Early in the day onApril 19, 1966,2 there was presented to York, then a shiftoverseer of thespinningdepartment in the cotton mill, apetition signed by a good number of workers in the cottonmill requesting a wage increase of 40 cents per hour. Thispetition had been prepared by various employees on theirown initiative; the Union was not yet on the scene. Yorkwas requested to see that the petition came to the atten-tion of Bernard Werthan, Jr. York submitted the petitionto his superior, Umsteadter, who in turn delivered it toWerthan, Junior, all on thatsame morning.Followingdeliberations between Werthan and other officials duringthemidday hours, Umsteadter was directed to giveRespondent's response to the petition that day to the em-ployees on all three shifts in the cottonmill.Beginningabout 1:30 in the afternoon and ending about 1 a.m. thefollowingmorning (April 20), Umsteadter did so, ad-dressing the employees in groups of about 20. In sub-stance,Umsteadter informed the employees that theywould receive a wage increase in the very near future butthat it would not be anywhere near the order of 40 centsper hour but, rather, referring to the Federal Govern-ment's then 3.2 percent "guidelines," the raise might bea bit below or a bit above that percentage. Within a shorttime after Umsteadter had completed his talks, that isabout 1:30 a.m. on April 20, 25 to 30 employees on thethirdshiftinthecottonmill left their jobs andforegathered in a street adjoining Respondent's mainplant entrance. Alerted to this development, Werthan, Ju-nior,proceeded immediately to the scene where, in-formed that the striking employees wished to talk withhim about the wage increase situation, he gave them, ingroups and over a period extending to 7 a.m.,explanationsaboutRespondent'sexpected wage increasesimilar tothose Umsteadter had made the preceding afternoon andeveningto the cotton mill employees. Later thatmorning,various of these strikers and other employees, totaling 30to 40 in number, proceeded to the headquarters of theUnion. Following the advice of union officials, membersof this group returned to work at their regular afternoonor night shifts that day, Wednesday, April 20, wearingunion buttons. Also that afternoon, or in any case on thenext day, Thursday, April 21, there was distribution ofunion literature and/or union buttons at Respondent'smain gate,and, not later thanThursday,union represen-tation cards appeared in abundance on the windshields ofemployee automobiles parked in Respondent's lot and onstreets adjoining the plant area.In response to this in-cipient union activity, and on the instructions of theMessrs. Werthan, Superintendent Umsteadter addressedall cotton mill employees in the course of that afternoonand night, on the subject of the Union and the unionrepresentation cards. During a period from about 2 to 5p.m. the next afternoon, Friday, April 22, unionrepresentatives and a number of employees distributedunion handbills outside Respondent's main gate to incom-ing and outgoing employees (the afternoon shift changeoccurs at 3 p.m.). On many occasions thereafter, similarunion handbilling took place at Respondent'smain gate.That Respondent,in responseto these budding effortstoward self-organization, looked unfavorably upon theunionization of its employees and made this convictionknown to them in various ways is beyond dispute, as willbe seen.The broad question presented in this case iswhether Respondent unlawfully implemented this convic-tion, i.e., set out to stifle the unionization of its em-ployees, by a series of acts beginning on April 21 and oc-curring thereafter. The complaints herein charge that itdid, by such illegal conduct as surveillance and giving theimpression of engaging in surveillance of the union activi-tiesof its employees; threats of discharge or loss ofbenefits; a discriminatorydischarge, and other dis-criminatory conduct;interrogation of employees rela-tive to employee union activities; the granting of a benefitin the form of a wage increase; promulgation of an unlaw-ful "no-solicitation rule"; offering an employee an induce-ment not to testify in this proceeding; etc. Respondent de-nied all these allegations. As will be seen, I find violationsin some of these respects and not in others.1.Superintendent Umsteadter's remarks to the cottonmill employeeson April 21As previously noted, representation cards of the Unionbecame much in evidence not later than Thursday, April21, by distribution to employees at Respondent's gate andby having been placed on the windshields of employee au-tomobiles parked at and around Respondent's premises.The complaint charges that, by certain remarks concern-ing the wording of these cards made by SuperintendentUmsteadter on April 21 to the cotton mill employees,Respondent created the impression of its surveillance ofthe union activities of its employees in violation of Sec-tion 8(a)(1) of the Act.To understand the surrounding evidence,it is firstnecessary clearly to describe the card utilized by theUnion. It is of relatively firm card paper stock about 7-1/2 inches in height and 3-3/4 inches in width. It iscreased in the middle and has a mucilage strip on the bot-tom edge of the inner face.When filled out,folded in themiddle, and glued,all that appears on the outside of thecard is the name,address, and telephone number of theUnion, with a square in the upper right-hand corner for apostage stamp. Thus, when folded and glued the card2Unless otherwise indicated,all dates used herein refer to 1966. WERTHAN BAG CORP.becomes a postcard for mailing to the Union. The inner face of the card reads as reproduced below:Management has little or no interest in the needs and desiresof its employees,unless there is a union in the plant or thethreat of a union being organized.To get attention to your needs and desires,don't delay. Signtoday.Stick down edge and mail.Authorization forRcpresentation1,the undersigned,employee ofclassified asShiftCityHome Address_Tel.No.___hereby authorize the International Association of Machinists and Aero SpaceWorkers,AFL-CIO orany District or Local Lodge thereof to represent me forpurposes of Collective Bargaining and, in my behalf,to negotiate and concludeall agreements as to hours of labor,wages and other conditions of employment.The full power and authority to act for the undersigned as described hereinsupersedes any power or authority heretofore given to any person or organiza-tion to represent me.(SIGNATURE of Employee)DatePleasePrint NameMoisten thisedge to seal13 14DECISIONSOF NATIONALLABOR RELATIONS BOARDThis inner face folds together when the card is filled outand glued for mailing,thus concealing the name and otherparticulars of the signing employee. The word "CON-FIDENTIAL" is directly above the the middle fold line.During the afternoon and evening of Thursday, April21, Umsteadter addressed all the employees of the cottonmill (in groupsof 20 or more), on the subject of the Unionand the union cards, following the advice of the twoWerthans as to what he was to say.3The evidence relative to Umsteadter's remarks comesfrom three witnesses for the General Counsel, employeesRussell, Garrett, and Mrs. Davis, and, as Respondent'switness, Umsteadter. Russell and Mrs. Davis admittedlycould not recall all that Umsteadter said; moreover, thetestimony of Mrs. Davis is skimpy and that of Russell,although more extensive, lacks certainty of recollectioninsignificantparticulars.Garrett claimed a morecomplete recollection,but his testimony is, in varyingrespects, not only confusing and self-contradictory, andis also in conflict in some respects with that of Russellwho, insofar as her recollection extended, appeared tome, by her demeanor, to be a more reliable sort of witnessas to this incident. As to Umsteadter, Respondent's onlywitness, I am satisfied, because of the normal probabili-tiesdemonstrated by experience under the Act andbecause his oral testimony could not be compared withthe notes he relied upon, that he softened on the standwhat he said to the employees and, in particular, what hesaid in negating the confidentiality of the union cardsoncesigned, as more fully dealt with below. On the otherhand, his version of what he said was not, in various par-ticulars,contradicted by the versions given by theGeneral Counsel's witnesses. In the light of such credi-bility considerations as these, and what I believe to havebeen the inherent probabilities of the situation in the lightof all the surrounding circumstances, I make my ensuingfindings as to Umsteadter's remarks.4Umsteadter started out by saying that he wished to talkabout the Union, and was doing so because of the ap-pearance of the Union and questions raised by variousemployees relating to the cards. In the course of his re-marks, he stated thatsigning acard was equivalent tojoining the Union; indicated that Respondent was op-posed to the Union in the sense that it was not needed bythe employees; and also said that the employees were freeto join or not to join the Union, and that even if the Unionobtained a majority, other employees disinclined to joinwould be free not to do so under the Tennessee "right-to-work" law. He also indicated that Respondent has heardthat some employees had been threatened to get them tosign the cards and that if any such threats, intimidation, orundue pressure were reported to Respondent, Respond-ent would do everything in its power to put a stop tosuch conduct.5With respect to the cards,Umsteadter held one up forall to see and called the employees'attention to the factthat the word"CONFIDENTIAL"twice set forth inlarge bold print,was situated above the middle fold of thecard.He then tore the card in half at the fold line, and,with the card so severed into two pieces, emphasized thatthere was nothing"confidential"about the bottom half onwhich would appear the name,signature,and other dataidentifying the signing employee.Umsteadter then described the uses to which theUnion could put signed cards.He stated that if the Unionobtained a significant number of card signatures it couldpetition the Board for an election.On the other hand, hestated,the Union could demand recognition and requestbargaining negotiations with Respondent if it obtainedsigned cards from a majority of the employees. In thelatter event,he stated,Respondent could challenge theUnion's claims if it doubted the Union'smajority, inwhich case there was a strong likelihood that there wouldbe a hearing at which signing employees would have toappear as witnesses to testify in relation to their respec-tive cards.In that event,he pointed out, the identity ofsigning employees would be disclosed,despite the word"confidential,"as twice used on the upper half of the card.In making this explanation,he necessarily implied (as theemployees reasonably would otherwise gather from hishaving torn the card in two) that it would be the lower halfwhich the Union would utilize in the hearing proceedingshewas forecasting as a likely eventuality. In histestimony,Umsteadter stated that he referred to the hear-ing, and to the appearance there of signing employees aswitnesses,as each"a good possibility."Iam not per-suaded that he used these exact words and, in any case,I am satisfied and find that,whatever his choice of words,what he did was to portray a potential cause of events insuch a way as to lead the employees to understand thatonce they signed a card there existed a distinct or likelyprobability that the identity of the signers would becomepublic knowledge.Ifuther find that Umsteadter's re-marks served to instill in the minds of the employees theidea that the loss of confidentiality would come from thehands of the Union itself,since the course of events en-visaged by Umsteadter could only be instigated by theUnion.°Thus,his remarks served to place the Union inthe role of a likely violator of the pledge of secrecy im-plicit in the word"confidential"borne on the cards.Paragraph 7 of the complaint in Case26-CA-2403charges Respondent with having told its employees thatthe Union authorization cards were not confidential andthat,in this fashion,Respondent created among its em-ployees the impression of surveillance on its part over theunion membership,activities,and desires of its em-ployees.There maybe, as Respondent suggests, somequestion whether the conduct involved may properly be3What Umsteadter was thus told to say was contained on a sheet ofpaper handed to him by Werthan, Senior, although it appears from Person-nel Director Montgomery's testimony that he actually prepared this textor outlineMontgomery testified that he had made,during the hearing, anunsuccessful search for the notes he had prepared for Umsteadter's usePresumably, although the record does not so state, there was somepreliminary conference among the Werthans, Montgomery, and Um-steadier,relative to convening the cotton mill employees and what shouldbe said to them' I am awarethat Umsteadter spoke to 15-20 groups of employees andthat, having rather discarded his notes as no longer needed after he hadused them a few times, he necessarily did not repeat himself exactly to allgroupsBut the evidence I have provides a sufficient foundation forfindings as to what U msteadter said at one or another of the group assem-blages5Respondent offered no evidence of any such preceding threats.'Plainly that course of events was- (1) a demand by the Union forrecognition and bargaining as the employees' majority representative, (2)a rejection of those requests by Respondent; (3) a charge of violation ofSection 8(a)(5) filed with the Board by the Union; (4) the issuance of acomplaint;and (5)the Union's production of the signed cards at that hear-ing in support of its claim of majority designation and the related ap-pearance and testimony of the signing employees. WERTHAN BAG CORP.included under the label"creation of the impression ofsurveillance," popularly and loosely used, for hornbookpurposes,to categorize a general type of employer con-duct.But that question is of no legal significance.For theconductin question, i.e.,Umsteadter's remarks, suffi-ciently described for pleading purposes in paragraph 7 ofthe complaint,is alleged in paragraph 20 to constitute in-terference, restraint, and coercion of employees violativeof Section 8(a)(1) of the Act.Ihold that Umsteadter's remarks constituted such il-legal interference, restraint, and coercion. For theirnecessary effect (and, in the circumstances, their obviousintention)was to warn the employees, despite theUnion's contrary representation, that the identity of em-ployeeswho signed union cards could well becomeknown to Respondent. As established by long ex-perience, antedating and postdating the Act, employeesjustifiably entertain a fear, particularly in the beginningstages of their self-organizational activities, that disclo-sure of their union adherence or prounion inclinations totheir employer will lead to his retaliation against them.Umsteadter's remarks sufficed to create this fear becausetheir entire thrust was laid upon the likelihood of such adisclosure in proceedings to which Respondent would bea party. As the employees would readily perceive, ifRespondent had been totally disinterested in the identityof union supporters, as the Act required it to be in the cir-cumstances presented here,ithad no need to single out,deal at such length with, and so heavily emphasize thelikelihood that it would become possessed of, suchknowledge.Moreover, the fear of possible employerretaliation which such assertions normally engender wasenchanced by (1) Respondent's admittedly hostile reac-tionto the Union's appearance and possible success, asUmsteadter's remarks made clear and as is borne out byits other violations found below,including actual retalia-tion against employees because of their support of theUnion; and (2) the absence, in Umsteadter's remarks, ofany adequate assurances that employees supporting theUnion would not be subject to any such retaliation shouldRespondent learn their identities in the manner Um-steadter envisaged.7Moreover, the course of events from which disclosurecould come, as Umsteadter portrayed it, was presentedin a half-true and misleading way calculated to make theprobability of disclosure more likely than might well bethe case. In the first place, thereis noperforation of thecard at the middle fold or any other indication that it wasdesigned to be torn in two at that point by the Union. Noris there any evidence of any such intention on the Union'spart, either as to this case or in the form of proof of anysuch practice by the Union in other instances where sucha card was employed. In short, the asserted loss of con-fidentiality sought to be portrayed by U msteadter was the7 It is true thatUmsteadtermadereference to the right of the employeesto join theUnion. However,this was but a passing reference,made at thebeginningof hisremarks, and for these reasons, and because it was slightcompared to the lengthy and intensive discourse he later indulged in onthe matterof confidentiality,itwas altogether inadequateto dispel the fearwhich hismain theme otherwisewould naturally suffice to create.8While Umsteadter testifiedthat employeeshad asked him and othersupervisors whether they had to sign the cards and what would happen iftheydid not,and that one reason for assemblingthe employees was toanswer such questions as these,he did not indicatethatany questionsreceived related to the matterof confidentiality which hestressed so muchin his remarks.Indeed,employees interested in signingcards, who would15result solely of his own "staged" demonstration in tearingthe card in half, and the unwarranted implication arisingfrom this demonstration that this is what the Union woulddo. Secondly, Umsteadter made no reference to possibleturns of events which would preserve the confidentialityof the signatures so far as Respondent was concerned.Thus, following a union demand for recognition and col-lective bargaining, the Union's majority claim, if con-tested by Respondent, could with Respondent's assenthave been tested by a signature check made by an impar-tial third party, or through an election sought by theUnion, in either of which cases the identity of the signerswould not have become known to Respondent. Similarly,there is no evidence of record that the Union would havebeen disposed to invoke proceedings under the Actnecessitatingdisclosure of the identity of thesignerswithout first obtaining their consent to such disclosure.But what Umsteadter did was to refer to certain otherprocedures which, if followed, would necessarilyresult ina loss of confidentiality. In so slanting his remarks, Urn-steadter registered two unwarranted impressions with theemployees:He led them to entertain serious doubtwhether the Union would respect its pledge of con-fidentiality, and, at the same time, built up as greater thanthey necessarily were the chances that procedures wouldfollow which would entail disclosure. Each of these ef-fectswas naturally calculated to play upon employeefears and the two in combination were calculated to exertstrong pressure upon employees to refrain from signing.It should also be noted that, at this particular juncture,nothing had happened which could be said to warrant anypurported explanation from Respondent relative to thematter of confidentially. There had been no majorityclaim by the Union or any demand by it upon Respondentfor recognition or the initiation of negotiations. Rather,the union organizational campaign was in its utmost in-fancy, at a plant employing 1,500 employees. In these cir-cumstances, the employees would normally regard Um-steadter's remarks as calculated to deter them, by fear,from responding to the Union's appeals, rather than as amere tutorial lecture concerning the nature of possibleprocedures under the Act once the Union attained orclaimed to have attained a majority.8Finally, and of pronounced significance, is the fact ofRespondent's contemporaneous unfair labor practices.Some of these were virtually simultaneous with Um-steadter's remarks, others followed soon, and some wereretaliationpersonified. In their assessment of Um-steadter's remarks the cotton mill employees had everyreason and every right to take into account these manifes-tations of Respondent's intention to work revenge onunion supporters, rather than to view those remarks insome unrealistic isolation. As the Board has recently an-nounced in a decision of special importance, involving abe theonly ones having any particularinterest in theconfidentialquestion,would not beinclined toapproach their employer forsuch enlightenmentsince they would thereby disclose theirprounion inclinations. I furtherdiscountthis assertedexplanationfor callingthe meetings because con-vening 480employeesintomeetingswhich must have considerablydisrupted the cotton mill's operations for a number of hours is scarcely thecoursean employer would follow just to answerquestions coming, I infer,from only a relatively small number of employees. The morerational ex-planation is that,whether ornot therewere any such priorquestions (inwhat could have been not more than a 24-hour period), Respondent calledthe meetingsfor purposes of its own.i e., to counter the union movementat the veryoutset and in its apparent beginning center-the cotton mill. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDdifferent form of employer notification but a basic situa-tionwholly comparable in principle to the one at bar,Greensboro Hosiery Mills, Inc.,162 NLRB 1275.9We have not ordinarily found such notices to be il-legal in and of themselves, for the bare words, in theabsence of conduct or other circumstances supplyinga particular connotation, can be given a noncoerciveand nonthreatening meaning. Even the simultaneousexistence of other unfair labor practices may notrender the notice coercive, unless these practicestend to impart a coercive overtone to the notice.Where we have noted that other unfair labor prac-tices have been found, our decisions have been bot-tomed on the premise that there is a direct relation-ship between the notice and the total context inwhich it has appeared, including unfair labor prac-tices,which serves to give a "sinister meaning" towhat might otherwise be viewed as innocuous or am-biguous words. toThe threatening and coercive nature of the noticein this case is made plain by all of the facts. Theyshow that the employees were expected by the Em-ployer to relate the contents of the notice to the Em-ployer's overall antiunion campaign, and to measureitsmeaning in terms of the consequences whichcould be visited on them individually as employees.In this connection, we note that the Employer tookconcrete steps through its supervisors to assure thatthe coercive effect of the notice was not lost on itsemployees.After describing other manifestly coercive statementsand conduct of the employer, the Board went on to say:There is no gainsaying that employees woulddirectly connect this illegal conduct with manage-ment's advertised assertion that the Union would notwork to the employees' "benefit" but "to their seri-ous harm," and read into the quoted words a coer-cive meaning.The "serious harm" openly expressed in theGreens-borocase was implicitly forecast by what Umsteadtersaid in this case. The real question, therefore, iswhether the employees who heard Umsteadter wouldview what he said in the light of Respondent's surround-ing violations and would be warranted in attaching towhat he said the threatening and coercive significancetoward them which those violations manifested. I believethat these questions must be answered in the affirmative.Accordingly, I conclude that through Umsteadter's re-marks,Respondent interferedwith, restrained, andcoerced its employees in the exercise of the rights to self-organization guaranteed to them by Section 7 of the9The question in theGreensborocase was whether the employercoerced his employees by posting a notice, at the outset of a union's or-ganizational campaign,stating that the advent of the campaign was "amatter of serious concern to you and our sincere belief is that if this unionwere to get in here, it would not work to your benefit but, in the long run,would itself operate to your serious harm." The Board concluded that,viewing this notice in the light of other coercive conduct of the employer,the employees could consider the notice as importing a threat of employerretaliation19 "The line between threats,coercion and restraint on the one handand mere persuasion on the other is not always easy to draw and cannotby any means always be drawn by reference only to the words used.Words innocuous in themselves can take on a sinister meaning in the con-text in which they are uttered."Local 901,Teamsters v Compton,291F.2d 793, 797 (C.A 1).Act. iiBy the same token,Iconclude that Umsteadter'sremarks were not within the protection of Section 8(c) ofthe Act.2.The charge of photographic surveillance byRespondent on April 22From about 2:30 p.m. until about 5 p.m. on Friday,April 22, the Union distributed organizational handbillsat Respondent's main gate, the point of employee entryand departure to and from Respondent's premises. Thereis extensive entry and departure of employees before andafter the shift change at 3 p.m. Participants in the hand-billing were a union official named Herring and, for vary-ing periods, 10 employees, including employees namedGarrett and Hartley.12Immediately adjoining, that is only a few feet from, thegate is a guardhouse structure, sufficient in size to containseveral people, and having two windows from which thegate and associated entrance-exit area can be viewed.Union Official Herring testified that soon after the hand-billingbegan, several men wearing white shirts andneckties approached the guardhouse from some buildingwithin the premises; that he asked Hartley and Garrettwho these men were; and that Hartley and Garrett toldhim that the group included Umsteadter, Montgomery,and York, the latter then an overseer in the cottonmill. 13Herring further testified that, informed by Garrett andHartley a little later that photographing from within theguardhouse was going on, he looked through a guard-house window (other evidence establishes that the win-dows were open) and saw a man, wearing a white shirtand tie, taking pictures of the scene with a Polaroidcamera and pulling the photographs taken from thecamera in the manner peculiar to that type of camera. Hefurther testified that he noticed the photographing con-tinuing during the peak in-and-out movement of em-ployees at shift time, that it was one particular personwho was talking the pictures, so far as he could tell, andthat shortly before the handbilling stopped at 5 p.m., hesaw Montgomery leave the guardhouse holding a Pola-roid camera down at his side.14 Herring testified also thatat the time of the picture-taking he could not obtain aclear view of the man using the camera because thecamera was first held to the man's face and then the manin question would turn away.Garrett testified that he engaged in handbilling fromabout 2:30 to 3 p.m., and that during this period he sawUmsteadter on three occasions holding a camera to hiseyes, and that Montgomery and York were present withUmsteadter in the guardhouse, 8 feet away from the wit-"SeeHobart Brothers Company,150 NLRB 956, 962-964;SpartonManufacturing Co.,150 NLRB 948, 951-952. See alsoMarion BottlingCompany,inc.,156 NLRB 1094. 1 am aware of the reversal of theBoard's findings and Order in theSpartoncase by the Court of Appealsfor the Seventh Circuit, 355 F.2d 523, 524, but I am not aware of anyBoard acquiescence in that decision.12Hartley and Garrett subsequently quit Respondent's employ, Hart-ley in May and Garrett in July.19 In July,Yorkwas promoted to the post of night superintendent of thecotton mill.14Herring testified that he came to know Montgomery later and on thisbasis could identify Montgomery as the man leaving the guardhouse withthe camera. WERTHAN BAG CORP.ness. Hartley testified that he handbilled from about 2:30to 4:15 p.m.; that Umsteadter, Montgomery, and Yorkwere in the guardhouse, only a few feet from him, duringmost of this period; that each of these three were al-ternately holding a Polaroid camera to their faces, pointedat the gate area (and on one occasion directly at him), andpassing the camera to and from each other.'sUmsteadter, Montgomery, and York denied taking anyphotographs of the April 22 handbilling. Montgomeryand York denied, as well, any knowledge of picture-tak-ing by any other of Respondent's supervisors, and Mont-gomery further testified that he was absent from the plantcontinuously from I to 7 p.m. on April 22, due to his at-tendance at a workmen's compensation hearing. How-ever,Respondent produced no evidence to supportMontgomery's claim of attendance at the hearing. Mont-gomery admitted that Respondent possesses a Polaroidcamera (used in the industrial engineering department),and that when union handbilling was taking place on lateroccasions, he had been in the guardhouse at least 100times. 16Concerning this charge, I am presented with a flat con-tradiction in the directly pertinent testimony, and thuswith strong suggestions of the commission of perjury onone side or another. Resolution of a conflict with suchpossibly grave implications is not the most welcomeresponsibility of a Trial Examiner but is one, neverthe-less, which he must discharge.In this instance, as I hinted after the last testimony(that of Montgomery) was in, I am not assisted bydemeanor evidence. For, in regard to their appearancewhile testifying on this matter, I see no reason for think-ing any of the witnesses more credible than others. Whatdoes impress me in reaching a resolution of the conflictare what I consider the more likely probabilities, which Ibelieve favor acceptance of the General Counsel'sevidence over Respondent's denials. Weighing heavily inthis balance is the fact, as I find below, that Respondentdid engage in other activities designed to unearth theidentity of union supporters, along with other forms ofviolations evidencing flagrant disregard of the self-or-ganizational rights of its employees. Such an employer, Ibelieve, would not be indisposed toward the use of photo-graphic surveillance. And the description of the allegedsurveillance as given by the General Counsel's witnessesis clear and consistent to a degree which I consider wouldhave been difficult to advance and maintain if it had beenfalsely concocted.17 As points of lesser significance, I at-tach some weight to the fact that Respondent does pos-sess a camera of the type described by the General Coun-sel'switnesses, and to Respondent's failure to substan-tiateMontgomery's asserted absence from the plant dur-ing the time in question by evidence which, if it existed,should have been well-nigh incontrovertible.1811A further witness for the General Counsel, Lee, testified that duringthe handbilling he witnessed picture-taking from the guardhouse by a per-son other than Umsteadter, Montgomery, or York Lee identified thisman only as an unnamed person who he understood had been hired to takethe place of a supervisor named Ferguson In his brief, counsel forRespondent characterizes Lee's testimony as refuting the General Coun-sel's other testimony of photographic activity by Umsteadter, Mont-gomery, and York, but obviously Lee's testimony has no such effect16The guardhouse function is under Montgomery's supervisoryauthority11 In this connection, it should be pointed out that the witnesses were17On the basis of all the evidence I find that Respondentengaged in photographic surveillance of the union activi-ties of its employees as charged in the complaint. Suchconduct violates Section 8(a)(1) of the Act in the absenceof proper justification which, in the nature of things,Respondent does not claim. SeePuritana ManufacturingCorporation,159 NLRB 518, and decisions there cited.3.Alleged coercive interrogations on April 21 and 22On April 21, when Russell, operator of a machine onthe afternoon shift in the cotton mill, returned to hermachine following Umsteadter's talk about the Unionand the union cards, she was approached by her foreman,Potts. She testified that Potts asked her how she feltabout this "union deal" and that she replied it was plainto see that she was for the Union since she was wearingone of its buttons. She further testified that Potts said heknew she was wearing the button out of sympathy for em-ployee relatives of hers who had participated in the third-shiftwalkout in the early morning of the preceding day,and that Potts further stated that, while he could not tell(i.e., require) her to remove the button, his advice wasthat she not wear it around the mill.Potts admitted having conversed with Russell aboutthe Union on this occasion but, without specifically con-tradicting the question and comments attributed to him byRussell, gave a somewhat different version of the conver-sation. That version is that he talked to Russell about theUnion; that he tried to point out that "we" did not need aunion and that "we" had a lot more to offer;19 that he toldher he believed she was the only one (presumably of theemployees under his supervision), then wearing a unionbutton; and that Russell, referring to her button, said shewas helping her husband out and did not want to bewhipped when she got home that night.Because Potts' testimony does not explicitly deny thathe queried Russell as to how she felt about the Union andbecause Potts admits having asked another employee(Garrett, seeinfra)that same day as to how he felt abouttheUnion, I am disposed to credit Russell's testimonyand find that he did query her as she described. Such in-terrogation violates Section 8(a)(l) of the Act.Similarly, afterUmsteadter's remarks on April 21,Potts and Montgomery approached (then) employee Gar-rett.Accoring to Garrett, Potts and Montgomery drewhim from his work to a place near a wall where Mont-gomery, after alluding to the union button Garrett waswearing, walked off a bit and then returning asked Garrettif he had signed a union card, a query which Garrett an-swered in the affirmative. In his direct testimony regard-ing this incident, Montgomery first stated that he had norecollection of having asked Garrett whether he hadsigned a card. He was then asked by Respondent's coun-sequestered during the hearing, with the exception of Montgomery, whowas excluded from the sequestration order11 1 refer particularly to records of the workmen's compensationauthorities,which I cannot conceive do not exist if the hearing Mont-gomery described in fact took place when he said it did19Potts spoke to all employees under his supervision about the Union,pursuant to instructions which his testimony and that of other supervisorsestablishes were given to all supervisors by the Werthans Potts describedthis assignment as that of persuading the employees that "we was betteroff without a unionwith our benefits " Others talked about this matterand the union card, as Umsteadter had 18DECISIONSOF NATIONALLABOR RELATIONS BOARDselwhether he had ever asked any employees thatquestion, to which he replied "not to my knowledge." Re-minded by me that he "ought to know," counsel forRespondent then asked him whether he had or had notand he then replied "No, sir, I haven't."In Foreman Potts' direct testimony, he was asked byRespondent's counsel whether he had on this occasionasked Garrett whether Garrett had signed a union card. 20Potts denied that any such question was put to Garrett onthis occasion and then lapsed into such a loss of memoryas to what had transpired that I felt obliged to intervenewith a series of questions designed to probe Potts'memory as to what he could recall, in response to one ofwhich Potts finally recalled that he had asked Garretthow he felt about the Union.I credit Garrett's testimony over that of Montgomeryand find that on this occasion Montgomery interrogatedhim as to whether he had signed a union card, and thatPotts interrogated him concerning his union sympathies.Each interrogation was violative of Section8(a)(1).21Employee Stella Davis, whose later dischargeis in is-sue, testified that she was queried by supervisors on April21 and 22 as to whether she hadseen Russellgiving outunion buttons on companytime,a matter involved inanother issue of this case; i.e., the suspension of Russell(seeinfra).Followingsome questioning along this line onApril 22 by Montgomery, she testified that Montgomerythenasked her how she felt about the Union'22 andthereafter asked her what she thought about her brother'shaving signedup for the Union and his working for theUnion at the plant gate.23 In histestimony, Montgomeryadmitted having interviewed Mrs. Davis relative to Rus-sell's activities and that in the interview Mrs. Davis in-formed him that she was opposed to the Union and to theunionactivities of her brother. But Montgomery made noallusion to and did not deny Mrs. Davis' testimony thatwhat she told him about her attitude toward the Unionand her brother's activities was the result of his queries.Seeingno reason to discredit Mrs. Davis' testimony, inthe circumstances I find that Montgomery interrogatedher as she testified and that this interrogation violated theAct.2421Respondent's counsel was under the erroneous impression that Gar-rett had,in his earlier testimony,attributed this question to Potts, whereashe had attributed it to Montgomery.21The complaint (par. 10) charges Potts with interrogation of em-ployees on April 21 (and other dates) without specifying the employees al-legedly involved.Whether or not the General Counsel had Potts'questioning of Garrett in mind (which was not brought out in Garrett's ex-amination), it comes within the wording of the complaint and was litigated.22 To which question, she testified, she replied that she did not give a"durn" about the Union and would notsigna union card23 To which, she testified, she gave a reply indicating her lack of sym-pathy with her brother's activities.24 Paragraph 10 of the main complaint charges various supervisors withunlawful interrogation on various corresponding dates in April and May(15 dates in all) Since the complaint does not identify the employees inter-rogated, or indicate whether a particular supervisor engaged in one ormore interrogations on the dates set opposite his name,and since theGeneral Counsel has not supplied me with such a cross index geared tothe transcript of testimony, I have had to attempt to identify for myselffrom the record what instances the complaint apparently was intended toencompass The instances I have dealt with seem clearly to be ones in-cluded in paragraph 10.4.Respondent's conduct relative to employeesRussell,Dison, Hay, and Danny DavisThe complaint charges Respondent with discriminato-ry treatment of the employees named in the headingabove on the basis of their union activities. For its part,Respondent defends the disciplinary actions complainedof on the ground that they were based on Respondent'sconclusions that the employees had engagedin union sol-icitations on workingtime,contrary to Respondent'srules. To counter this asserted justification, the GeneralCounsel adduced evidence in an effort to establish thatemployee use of working time for nonwork activities waswidely prevalent in Respondent's plant. If the GeneralCounsel's evidence in this regard establishes this free andwidespread use of working time for nonwork activities,then, of course, there arises a strong inference that, inseeking to outlaw, and in penalizing employees from en-gaging in,union activity on workingtime,Respondent, initsrules enforcement, was discriminatingagainst em-ployees purely a basis of their union activities. Such dis-crimination violates the Act. As a preliminary matter,therefore, I turn to the evidence relative to employee non-work activities on working time.As a preface to this evidence, it may be noted that forsome years Respondent has had a set of plantrules25which are posted in the plant and given to employeeswhen hired. Rule 7, referred to by Respondent as itsstanding rule concerning solicitations for "outside" ac-tivities, reads, in pertinent part, as follows:The sale of tickets, the circulation of subscriptionlists,or the solicitation of contributions is prohibitedduring working hours,unless permissionis grantedby the superintendent.Promptly after the union activitybeganamong the em-ployees, and in direct response to that activity, Respond-ent posted a further noticestating Respondent's "posi-tion and standing policy" on the subjectof unions. Inview of the importance of this notice,26 I amattaching ithereto as Appendix A. As thereseen, it has five para-graphs, one of which declares Respondent's oppositionUsing as guides the names of the supervisors and dates given in thecomplaint,the other instances apparently meant to be referred to appearto pertain to incidents of alleged unlawful disciplinary action, or threatthereof, separately charged as violations in the complaint,and where theinterrogation engaged in by Respondent's supervisors was directed to thequestion whether the employees involved had engaged in union solicita-tion on working time.Respondent,of course,had a right to investigatewhether such employee conduct had taken place and to engage in relatedquestioning.As to theseincidents, therefore,the question is not whetherRespondent engaged inwhat the Actcontemplates as unlawful interroga-tion relative to an employee's union activities,sympathies,and desires,but whether Respondent's disciplinary actions or threats thereof were, asit contends, genuinely prompted by employee abuse of working time or, astheGeneral Counsel contends, were not so prompted but were dis-criminatorily motivated.Hence,I treat withthese incidents later on theirmerits as separate items of alleged violation,and not as items of unlawfulinterrogation.25Resp.Exh. 14.26G.C. Exh. 6. WERTHAN BAG CORP.19"to a union coming in this plant." The final paragraph ofthis notice reads as follows:No person will be allowed to carry on union or-ganizing activities in the plant during his workinghours. Anybody who does so and thereby interfereswith his own work or the work of others will bedischarged.With these "rules" in mind, I turn to the evidence rela-tive to employee devotion of working time to nonwork ac-tivities, principally the sale of such items as cosmeticproducts, clothing, housewares, and vegetables. Principalwitnesses for the General Counsel in this regard were twofemale employees, Nollner and Amons, the major por-tions of whose testimony is uncontradicted.Nollner, an employee since 1961, operates, withanother female employee, a machine in the multiwall bagmill which makes creases in paper bags. In this operation,they handle from 4,500-8,200 bags per shift, and otherdescriptions of the employee operations make clear thatthisassignment is a demanding one. From May toDecember 1965, Nollner sold "Avon" cosmetic productsto interested employees on Respondent's premises. Whileshe was so engaged, she received, every 3 weeks, a new"Avon" product catalog or "book." Each new book con-tained "specials" which female employees were keen toscrutinize promptly, so that in the period immediately fol-lowing her receipt of a new book, a number of female em-ployees would come to her place of work during workingtime to look at the book and make selections whichNollner, dropping her work, would note down. Followingthis initial activity immediately surrounding the arrival ofa new book, it was Nollner's usual practice to leave thebook in the ladies' restroom, with a blank sheet of paper,so that female employees could consult the book and notedown their orders when visiting the restroom.27 Includedamong Nollner's customers were her foreman, Knox, andher floorlady, Binkley, with the latter frequently givingpurchase orders to Nollner at the latter's work stationduring her working time. In making her deliveries,Nollner frequently dropped them off at the purchasingemployees' work positions during working time, com-monly when Nollner was on her way to the restroom. Thepurchasing employees paid her both during lunch and"break" period, and during working time. At the time ofand for some period prior to the hearing, "Studio Girl,"another brand of cosmetics, was being sold on Respond-ent'spremises by Hazel Peak, with whom Nollnerplaced orders on several occasions, including one await-ing delivery at the time of the hearing. Nollner gave thislast order to Peak and paid her for others when both werein the restroom; some deliveries were made to her, bysome employee utilized by Peak, while she was working.Other products identified by Nollner and Amons asbeing sold by employees on Respondent's premises at thetime of the hearing include, in addition to the two linesof cosmetics just described, "Tupperware" plasticproducts, "Stanley" products, "Sara Coventry" jewelry,"B-Line" fashions (women's clothing), "Salina" clothes,hosiery, salt and pepper shakers, "get-well" cards, andbaskets of artificial flowers. As recently as March 1966,Knipper, Nollner's assistant floorlady, was selling "B-Line" clothing at which time Nollner, during workingtime, consulted Knipper's fashion catalog and gave her anorder for a dress and a pair of "Capri" pants.Amons purchases "Avon" products frequently from acoworker in her burlap department (in the bag mill). Tworecent orders-placed in June and July 1966-she gaveto the employee sales agent while both were in therestroom during working time. An order she recentlyreceived was delivered to her at her work station, whileshe was on worktime, by her floorlady, and she promptlypaid her nearby coworker during worktime. In January1966, Amons ordered a box of "get well" cards from acoworker while both were working, and just beforeChristmas she ordered and paid for some of the basketsof flowers while she and the seller were working.It is not possible to ascertain from the testimony ofNollner and Amons how many employees have beenselling the products they described, particularly in theperiod since late April 1966, or preceisely how far thesepractices extended throughout Respondent's variousworking divisions, departments, or mills. Among somethings that are indicative in these respects, however, isthe fact that more than one employee was simultaneouslyengaged in selling Avon products;28 and I infer fromNollner's testimony that the same was true of the "B-Line" fasions. Moreover, one of the "B-Line"agents isan office girl, presumably housed elsewhere than in thebag or multiwall production buildings. In these circum-stances and given the consuming interest of ladies incosmeticsand fashions, the tolerance Respondentmanifested toward the use of working time as describedby Nollner and Amons, the natural desire of employeesin such circumstances to augment their income, and thedesire of commercial distributors or manufacturers tomake as much as possible of such an open market amongsome 1,500 employees, I think it reasonable to infer thatthe sale of the products described in the record was rela-tively widespread in Respondent's various departments.Iconsider it equally fair to infer that the pattern offrequent utilization of worktime in effecting sales, delive-ries, and payments as described by Nollner and Amonswas one in general use. By the same token, and alsobecause some supervisors themselves participated invarious of these transactions in one way or another duringworktime, I find that Respondent knew that these prac-ticesprevailed and entailed the use of worktime innoticeable degree. With so many products involved, andthe practice so long established and pervasive, I find thatRespondent must have been familiar with the practice.The record further establishes that Respondent has neversought to stop this practice but has tolerated it.2921Nollner's shift ran from 6 30 a m until 3 p m with a half hour forlunch at noon and a 15-minute break both in the morning and the after-noon But female employees were free to visit the restroom whenever na-ture called28There were different such sellers at the same time in the multiwallmill and the bag mill,separate buildings.ssRespondent's principal witness,Montgomery,testified that the saleof such commercial products was never brought to management's atten-tion and,in this fashion,passed over the type of activity principallystressed in the General Counsel'sevidence.Rather,Montgomerytestified,Respondent received complaints in 1965 relative to variousforms of solicitations for funds, such as in cases of illness, death, andgraduations, and, recognizing that it had become lax in the enforcement ofits solicitation rule in these respects,had forcefully reminded all super-visors to put a stop to such funds solicitations,and to permit only solicita-tion for UGF contributions, Red Cross blood donations,and participationin the U S. Bond payroll deduction purchase program.310-5410-70-3 20DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel also adduced evidence relativeto employees'salesand purchases of vegetables and eggson Respondent's premises. As to the vegetables, for anumber of years an employee of the machine shop namedMoser has, during a period of a few weeks each summercorresponding to harvest time, brought to Respondent'splant and sold to its employees items like beans and okrawhich he grows. The sales period is relatively brief, as in-dicated, and the total quantities involved are small.Nevertheless, it is apparent from the record that Moseriswell knownamongRespondent's employees as asource of such vegetables and that the total number ofcontacts he has with purchasing employees incident tothe sales transactions (receiving orders, making delive-ries, and obtaining payments) are not atall insignificant.During his marketing period, Moser generally arrivesat the plant 25 minutes before the 7 a.m. start of the dayshift, on which he works until 3 p.m., with a half-hourlunch period representing his only break from his workingtime.Generally, Moser first deposits his vegetables in themachine shop. However, his work as a machinist rendershim a frequent visitor in Respondent's various buildingsand departments, where unquestionably he is a familiarfigure.On his initial direct examination as Respondent'switness,Moser testified broadly that he takes orders, andmakes deliveries at various plant locations, prior to 7a.m., with somesalesmade in the machine shop duringthe lunch period. But on cross-examination(as in one in-stance referred to while on direct), he admitted that he en-gaged in discussionsabout orders with employees in thevarious departments during worktime,30 and that he issometimespaid on worktime by the purchasing em-ployees at their work places. His testimony thus cor-roborates evidence of the General Counsel, and particu-larly that of Anions. On the basis of the entire record, andmy unwillingness to credit Moser's plain efforts to playdown the use of worktime in taking orders, making delive-ries, and collectingpaymentsamong andaround Respond-ent's buildings,Iam satisfied and find that his per-formance of these various steps during his worktime andthat of purchasing employees was so commonplace andconspicuous that it could not have escaped the awarenessof Respondent's supervisory force. As is implicit from therecord, I further find that Respondent has never objectedtoMoser's activities as representing a misuse of work-time insofaras such time is employed 31In the light of the foregoing "outside" activities of em-ployees on worktime, I turn to various alleged violationspreviously referred to.a.The alleged solicitation by RussellAs earlier portrayed,Foreman Potts interrogated Rus-sell relative to her union feelingson April 21,when shereturned to her job following Umsteadter's talks to the30Moser sought to minimize these discussions by attributing the initia-tive to the other employees rather than to any solicitations on his part dur-ing worktime.31 1 am unimpressed with the evidence relative to the sale of eggs,10-12 dozen of which are left in the machine shop,apparently on a once-a-week basis,by oron behalf of a night-shift employee named Binkley.These eggs are to fill standing orders, half the quantity being destined forWerthan,Senior, and the balance for purchasing employees. But theevidence is too vague and fuzzy to establish just how much and whoseworktime,if any, is utilized in this connection. In any case, it is not suffi-cotton mill employees relative to the Union and the unioncards, and commented disapprovingly to her concerningthe union button she was wearing. When Potts left her,several of the "girls" came over and asked her what Pottshad said about her union button. Russell declined torespond to these inquiries in view of instructions of aunion representative not to discuss the Union on workingtime.Later in the shift (3 to 11 p.m.), she noticed thatseveral of the female and male employees had donnedunion buttons. At or about 10:40 p.m., Potts told her shewas wanted in the office, where he took her and whereSupervisors Montgomery and York were waiting. ThereYork told her they had "heard" that she had given outunion buttons on worktime. She denied this charge andasked to be confronted by the alleged employee infor-mants. Montgomery told her it was too late to do this inview of theimminentshift end; and that she would besuspended for the next day, Friday, while Respondent in-vestigated the matter. When she returned to work the fol-lowing Monday, she was taken to Montgomery's office.There Montgomery read to her a paper which stated thatinvestigation had shown she had given out union buttonson company time and as a consequence was beingsuspended until the following Friday, when she returnedtowork.Her total suspension-from Friday toFriday - resulted in her loss of a week's wages.Respondent's evidence in regard to this incident waspresented by employee Jesse Agee, Forman Potts, (then)Overseer York, and Montgomery. Agee, a yarn boy,works in the vicinity of Russell's workstation in the cot-ton mill. He testified that on a night which other evidenceestablishes was that of April 21, he was near Russell, thatRussell asked him why he was not wearing a union pin(button), that he replied he wanted nothing to do with theUnion, and this comprised the total conversation. He de-nied that Russell told him he ought to wear one of the but-tons, that everyone else was wearing one; and further de-nied that Russell pinned a button to his shirt or that hehad so stated to Foreman Potts. He further testified thatForeman Potts observed him conversing with Russell;that Potts then called him over and asked him what Rus-sell had said; and that he repeated to Potts the two-sen-tence exchange as described in his testimony above.32Foreman Potts testified that at sometime after he hadtalked to Russell about the Union at the outset of the shifton April 21, he noticed that Russell had stopped hermachines several times, but he did not investigate thisbecause he "didn't think too much about it." He thentestified that along the latter part of the shift, ForemanEdmonson of the weaving department told him that hehad seen Russell pin a union button on Agee; that there-upon he questioned three female employees, ErlineDavenport, Stella Davis, and Clara Gregory; and thateach of the three confirmed that Russell had given thema union button. Asked to state when this had happended,ciently precise to establish that there is a consistent and appreciable use ofworktime.32Agee further testified that Potts did not talk with him the next day asto this incident and that the next and only time Potts or any other com-pany representative talked to him in this connection was at a later datewhen,in preparation for the hearing,he was interviewed by Hoover,Respondent's counsel, with Potts and Montgomery also present. Ageetestified that on this later occasion,Potts asked him if Russell had notpinned a union button on him and that he denied that Russell had done so. WERTHAN BAG CORP.21Potts then testified that what these three ladies had toldhim was that they had seen Russell give a button to Agee.Asked if these ladies had said at what time during the shiftthis had taken place, Potts replied "No," and went on tosay, apparently on his own, that it "was during a late partof the shift . . along in the last break" time. Counsel forRespondent then put to him the leading question, "Theysaid it was after the break, then," to which he responded,"It was after the break time," without stating that he hadbeen told this by the ladies.Potts testified that thereupon, and without talking toAgee that evening, he "talked to" Overseer York, andwas told to bring Russell to the office, which he did.There, he testified, York asked Russell if she had givenanybody union buttons during worktime and Russell de-nied that she had, whereupon "they," apparently meaningeither York or Montgomery, told Russell to take off thebalance of the shift and the next day while the matter wasinvestigated.Potts testified that he "investigated" thenext day by asking Agee if Russell had given him a buttonand Agee stated that she had. Under further questioningby Respondent's counsel, Potts first testified that Ageedid not say when (during the shift) Russell had given himthe button, but then added that the incident had happenedtoward the end of the shift. Asked if Agee had told himthis, Potts then said that Agee had. I then asked Pottswhether the incident could have taken place "on break-time," to which Potts replied, "It wasn't, according towhat the others [apparently referring to the three ladies]said." Potts then reported to York concerning his conver-sation with Agee.York testified that about 10 p.m. or a little later onApril 21, Potts came to his office and told him that Rus-sell'smachines were stopped and she was soliciting mem-bership in the Union; that he asked Potts if he had wit-nesses to substantiate his statement; and that Potts saidhe had four such people. York testified that he then hadPotts bring Russell to the office, where he told her Pottshad informed him her machines were stopped and shewas "over soliciting membership for the union"; that hetold her that while she could solicit during breaktime orbefore worktime, she knew there was a company ruleagainst soliciting during work hours; and that Russell saidshe had not done this. York testified that he then toldRussell that Potts said he had witnesses, and that Russellagain denied the accusation. York then told Russell hewas suspending her until the following Monday, while aninvestigation was made. York further testified that on thenext day, Friday, Potts "went back to the people andasked them again. They told him that she did." Asked ifall these witnesses had made confirming statements toPotts on Friday, York testified that Potts "said they did."When Russell reported on Monday, York testified, heand Montgomery explained to her that "we had made aninvestigation and we had reason to believe that she did"and that she was being suspended until the followingFriday.33Montgomery testified that York called him to thelatter's office and informed him of reports from Potts thatRussell had been soliciting union membership duringworktime and that her machine was stopped; that theydiscussed this and decided that "this" (apparently mean-ing this type of solicitation) violated "our no-solicitationrule"; that York then called Russell to the office and, inlinewith company practice relative to violations of al-leged rules, suspended her for a day while the matter wasinvestigated; and that it was investigated further and ajudgment was reached by Umsteadter and York thatthere was "some basis for it," whereupon Russell wassuspended until Friday. According to Montgomery, theprincipal factor used to determine the length of suspen-sion was the fact that Russell's machine was stopped buthe did not recall whether any such explanation was madetoRussell.Montgomery further testified that he in-vestigated the incident by talking, to the best of hismemory, with Clara Gregory, Erline Davenport, andStella Davis; and that while Mrs Davis said Russell hadnot tried to get her to sign a card or to pin a button on her,she had told him she knew Russell "was soliciting, triedto solicit" some other people there. He testified that theother two ladies told him very much what Mrs. Davis hadsaid, that is, that Russell had not signed them up but wassigning other people up on the job. However, Mont-gomery testified these two ladies not only did not specifywho these other people were but told him "they didn'tknow."Respondent did not call Clara Gregory or ErlineDavenport as witnesses, but Mrs. Davis gave testimonybearing on this subject during her appearance as a witnessfor the General Counsel. She testified that sometime afterher 5:15-5:30 p.m. break on April 21, Foreman Pottscame to her machine and asked her whether she had seeRussell giving out union buttons on company time; thatshe told Potts she had not; and that when Potts asked herif she was sure, she said she was and Potts left.34 The nextday, she testified, Potts sent her to the roller shop whereshe met Montgomery and a supervisor not known to her.There, she testified, Montgomery asked her whether shehad seen Russell giving out buttons on company time andshe told him she had not. (There then ensued Mont-gomery's illegal interrogation of her relative to her at-titude toward the Union and toward her brother's unionactivities, as previously found.)Iconclude that Respondent's suspension of Russellviolated that Act, on several grounds. First, I holdthereinafter that Respondent's "no-solicitation" rule vio-lated the Act because it was promulgated with a dis-criminatory purpose. In the light of the holding, Russell'ssuspension in purported reliance upon the rule was dis-criminatory even if it was assumed that she had engagedin solicitation for the Union. Secondly, whether or not therule is completely invalid, I find that Respondent, in vigi-lantly applying the rule to prevent union activities whilefreely permitting employees to engage in other activitiesduringworktime, obviously practiced discriminationagainst Russell purely on the basis of the union activitiesattributed to her. In doing so, Respondent violated theAct, whether or not Russell did engage, or Respondent in33York testified that while he was not sure, he did not believe thatMontgomery made any investigation of the matter3'Davis further testified, on cross-examination, that at a time whichmust have been in the early part of the afternoon shift on April 21, Davis,Russell, and some other girls were in the restroom, at which time Russellstated she had gone to the union hall that morning with her husband (whowas one of the third-shift "walkout" group) and that she had some unionbuttons, that Russell did not, however, attempt to solicit any of the girlsfor the Union, that later, and just prior to her 5 15 p in break, employeeJames Agee asked her who had the union buttons and she toldhim Russellpossessed them, and that, when she returned from her break at 5 30 p inshe saw Agee wearing a union button 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood faith believed that she had engaged, in solicitationfalling within the fair intendment of the rule. The distinc-tionRespondent drew as to those employee activitiesduring worktime it would prevent and those it would per-mit alone establishes, as I find, Respondent's intent todiscriminate against personsinRussell'sposition.Butthe record provides additional evidence supporting thefinding in Russell's case.In the first place, Respondent failed to offer convincingevidence that Russell engaged in any solicitation violativeof the rule, fairly interpreted. For, as it reads, what therule is designed to do is to outlaw "unionorganizing ac-tivities"whereby an employee interferes with his ownwork or the work of others. The only acceptable proof ofviolation offered by Respondent is Agee's testimony thatwhen he was near Russell she asked him why he was notwearing a union button, he replied that he wanted nothingto do with the Union, that this comprised the total con-versation, and that he so informed Foreman Potts at thatvery time. I credit Agee's testimony. It would bestretching the meaning of words to the limit to interpretRussell's inquiry as constituting "union organizing activ-ities";35but in addition, and perhaps of greater sig-nificance, there is the total lack of proof that the brief, al-most fleeting, interchange interfered in any degree withthe due performance of the work assignments of eitherconversant.36Of course, Respondent, through thetestimony of Potts and Montgomery, sought to attributemore to Russell; that is, that others had said she hadpinned a union button on Agee and that she had solicitedor had tried to solicit others. But Respondent failed to callto the stand any of the authors of this hearsay (ForemanEdmonson and the ladies Davenport and Gregory) or tomake any explanation for its failure to do so. In the cir-cumstances, a strong inference arises that these personswould not have confirmed the reports Potts and Mont-gomery ascribed to them, and, in consequence, that at thehearing Respondent was seeking by the use of hearsay toconstruct against Russell a stronger case than it in facthad uncovered in its investigation.37Thereis onemore facet of Russell's case to be noted,and which, in the light of what already has been said,manifests Respondent's purpose to use its no-solicitationrule as a pretext for discriminating against Russell. I referto the week's suspension given her, an unusually heavypenalty on the record of this case. Respondent's explana-tion is that it accorded her this exceptional treatmentbecause "her machine was stopped," but according toForeman Potts, for whom this report assertedly arose, thetime when Russell's machine was stopped was early inthe shift, considerably earlier than the time he gave forthe alleged solicitation of Agee, and further testified thathe neither investigated this or thought "much about it."In short, there is nothing in the record, and Potts at thetime possessed no information, showing that any stop-as In the circumstances, Russell would seem justified in having deniedthat she had engaged in soliciting for the Union36As notedinfra,Potts placed the time or times when Russell'smachine was alleged"stopped" as earlier in the shift34 In this connection,it should be noted that according to Montgomerythe ladies,while asserting to him that Russell "was soliciting,tried to sol-icit others," also told him they could not identify specific employees sosolicitedObviously, such reports, if made, were relatively valueless Ialso note that Potts, after first testifying that the ladies told him Russellhad given them union buttons,retreated from this to the position that whatpages of Russell's machine were associated with anyunionactivities for due to anything but normalcauses.Considering all aspects of Respondent's conduct in re-gard to Russell, and bearing in mind that she was one ofthe first to wear a union button and thereby identify her-self as a supporter of a cause toward whichRespondenthad declared its opposition, Respondent's officials, fromForeman Potts on up, appear to have been and I find thatthey were imbued by an underlying purpose to find Rus-sellguilty and inflict heavypunishmenton her, notbecause it was satisfied her case justified such results asa matter of maintaining plant discipline, but to makeevident, at the very outset of the Union's campaign, whatwould happen to union supporters if Respondent werebut afforded some pretext.b.The alleged solicitation by James DisonJames Dison, "leadman" in the handling of stocks ofrolls of paper used to make paper bags, has been em-ployed for some 10 years. His duties involveissuing tothe manufacturing departments of the multiwall bag millthe forms of paper stock used to make various type ofbags and, in this connection, visiting the various depart-ments on occasions during the dayto insurethat paper ofthe proper type and amount is used and available, arrang-ing substitutions of stock where necessary,listing andreturning to inventory unused quantities, etc. These tripsin turn, necessitate his conversing with employees and su-pervisors in the departments he visits incident to his du-ties.On April 26, Dison initiated a conversation with hisforeman Solomon as Solomon was passing by. Dison toldSolomon that he had signeda unioncard and wasgoing tostartwearing a union button and that he was so inform-ing Solomon so that Solomon would know where he stoodrelative to the Union and there would be no embarrass-ment between them. Solomon apparently made no com-ment at thetimebut, returning somewhat later, toldDison he appreciated Dison's "telling him this."Employee Ronald Jones, a witness for Respondent,was hired in early or mid-April and worked in the tubingdepartment of the multiwall paper bag mill. After the out-set of the union activity on April 21 and prior to theeventsfurtherdescribedbelow, Jones' foreman,McLaughlin, told him that Dison "was pushing theUnion" in the multiwall department.In this paragraph I will summarize Jones' furthertestimony. At or about 3:30 p.m. and during worktime onwhat the record as a whole indicates must have beenApril 26, Dison asked Jones if he had signed a union cardand if he was interested in the Union. Jones told Dison hehad not signed and was not interestedin signing.Follow-ing this conversation, Jones noticed his foreman,McLaughlin, talking to Dison. Jones then reported tothey said was that Russell had given a button to Agee Finally, note shouldbe taken of Montgomery's description of the final outcome of the in-vestigation as merely a conclusion that there was "some basis" for thecharges against Russell "Some basis" for a charge is not the way to ex-press a conviction based on solid proof sufficient to overcome Russell'sdenialFactors such as these draw into grave question the integrity of Respond-ent's investigationand, by thesame token,render all the more suspiciousRespondent's failure to call the asserted eye-witnesses to testify as to (1)what they witnessed,and (2)what they reported to Respondent's officials WERTHAN BAG CORP.23McLaughlin what had transpired in his conversation withDison and, upon McLaughlin's inquiry,affirmed that hewas willing to sign a corresponding written statement.38Under my examination,Jones explained that he volun-teered his disclosure to Foreman McLaughlin because hefelt that his job might otherwise be in jeopardy. Thisconcern,he further explained,was based on (1) hisknowledge that Respondent was opposed to the Union,and (2)his fear that McLaughlin would think the Unionwas what he and Dison had been talking about (a fearplainly traceable,in turn,toMcLaughlin's having earlierinformed him that Dison was "pushing"the Union) andhe did not want McLaughlin to get the"wrong idea" thathe was active in the Union.Foreman McLaughlin made some report to his superi-or,MultiwallMillManager Frank Gossett,concerningwhat Jones had told him,and, on April 27, Dison wascalled to Manager Gossett's office where Gossett andDison's foreman,Solomon, were awaiting him.Iwill set forth first Dison's version of what transpiredat this meeting and of succeeding events. Gossett toldDison that he knew Dison was working for the Union andthat he had witnesses who had seen him passing out unioncards or soliciting employees to sign them on companytime; such solicitations were in violation of Respondent'srules; and Dison would be discharged if this happenedagain.Dison denied engaging in such solicitation onworking time. Gossett added that he had heard that Disonwas the Union's best salesman and he wanted Dison tosell him on the Union.Dison declined to enter into sucha discussion,pointing out that he was not free to talkabout the Union on company time. Gossett replied thathe thought Dison was"a better damned salesman" thanthat.Dison asked Gossett to produce the witnesses to hishaving given out union cards on working time. Gossettreplied that he would do this at the proper time, andDison answered that since Gossett had made the accusa-tion "this was the proper time."Brushing this aside, Gos-sett went on to inform Dison that he would not be allowedto talk to anyone during working hours. Dison pointedout that his job required him to talk to foremen, super-visors, and workers in the various departments but Gos-settpassed over this observation,stating that Disonwould be discharged if he was caught talking to anyoneduring working hours, regardless of what he was talkingabout.To reinforce this stricture,Gossett informedDison that Foreman Solomon would accompany himfrom that time on to make certain that Dison talked to noone and that no one talked to him. Gossett further in-formed Dison that he would have to drive a tow motor insuch free time as he had.Dison remonstrated that hecould not drive the tow motor and keep up with is regularduties but Gossett insisted that he would have to drivethe tow motor or be dismissed, whereupon Dison statedthat he would drive the machine under protest.39With thesession drawing to a close, Dison asked Gossett if hewould repeat what he had been telling Dison before a wit-ness(apparently meaning one of Dison's choosing sinceForeman Solomon was present),but Gossett said he wasthe plant superintendent and could talk to anyone hewished to without a witness.Continuing Dison's version of events in this paragraph,for 3 days Foreman Solomon accompanied him on everyjourney to other departments of the multiwall mill and, fora period not defined in his testimony,another supervisoraccompanied him when he took his "breaks"or visitedthe restroom.During the period when Foreman Solomonwas accompanying him on his trips to the operating de-partments,Solomon did most of the talking to the otherpersonnel of these departments although Dison did some.When Solomon discontinued accompanying him, theforemen of the departments being visited would join himon his arrival and Dison would talk to them,or theywould stay with him when he talked to production work-ers, on whatever aspect of his duties had occasioned hisvisits.These various restrictions continued for about 10days in all. In the meantime, on April 28, the day afterGossett put these restrictions into effect,Dison wascalled to Gossett's office where he was met by Gossettand Freudenthal,an assistant manufacturing managerhaving supervisory authority over two plants, the mul-tiwallmill and the textile finishing plant.At this meeting,Freudenthal produced a paper which he described as asummary of the conversation Dison and Gossett had hadthe day before, and which Freudenthal stated he wishedDison to sign.Freudenthal read out part of the statementtoDison,who then asked and was given permission toread the entire statement by himself. In doing so, Disonfound that it contained an admission on his part that hehad engaged in union solicitations during working timeand a disclaimer on his part that he knew such activitywas in violation of company rules. Dison informed Freu-denthal that the proposed statement was not true andrefused to sign it.Freudenthal responded that it was afree county"and Dison did not have to sign if he did notwish to, and then told Dison to return to his job. At somepoint in the meeting,Disonwas threatened withdischarge if he engaged in union soliciations during work-ing time.Iturn now to Respondent's evidence relative to theDison affair, consisting of the testimony (in addition tothatof employee Jones previously summarized) ofForeman Solomon,and OfficialsGossett and Freu-denthal.Iwill first summarize Solomon's testimony as follows:At the April 27 meeting in Gossett's office, Gossett in-formed Dison that he had reports and "complaints" thatDison had been soliciting union membership during hisworking time, that this activity violated company rules,that Dison would have to "watch his talk, limit his talk"with reference to union solicitations,and that he would bemore closely watched as a disciplinary measure. WhenDison stated that he could not do his job without talking,Gossett told Dison that if he had any doubt as to what"talk" pertained to his job and what "talk"involvedunion solicitationsDison should come to Gossett orSolomon for clarification. As to the tow motor matter,Gossett"suggested"to Dison that if he had time to be (asSolomon characterized the situation)"a wandering min-strel,so to speak,and here, there, and yonder in the plantsoliciting membership,"this indicated that Dison had freetime not being devoted to his job which he "possibly"38While Jones was not questioned on the matter, it is implicit from his39Dison did not,in fact, thereafter drive the tow motortestimony that he knew or suspected that McLaughlin had seen him andDison talking together 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould spend driving the tow motor.40 Solomon stated thatitwas not true that he stayed with Dison constantly dur-ing the 3 following days, but admitted that he did spendmore time with Dison. At first, he stated that he spent this"more time" seeing that Dison was kept occupied whileat work in his own roll receiving and storage department,by means of "extra"assignmentshe laid out for Dison.Reminded by me that the time he allegedly spent con-stantly with Dison was when Dison was in other depart-ments rather than at Dison's own work base, Solomon de-nied that he regularly so chaperoned Dison but admittedthat he did spend more time accompanying Dison to in-sure that Dison occupied his time fully in the per-formance of his job. He then stated, under my question-ing, that it "possibly is true" that he accompanied Disonwhen the latter visited other departments, and admittedthat "to a certain degree" he watched Dison more closelythan before to see that Dison made no solicitations for theUnion. He estimated that he spent about 20 percent moretime with Dison on the first day, and scaled this downduring the next few days to the prior norm. Solomonfurther testified that this close watch was due not only toDison's alleged union activities but to other unnecessarytalkDison engaged in, such as his boat repair business.He admitted, however, that he had never mentioned the"boat repair" talk to Dison and that union talk was thesole basis of the disciplinary measures imposed on Dison.Gossett's testimony may be summarized as follows:One evening Foreman McLaughlin reported to him thatemployee Jones had told McLaughlin that, on two occa-sions during worktime, Dison had solicited Jones to signa union card.41 The next day Gossett watched Dison"very closely" and noticed that Dison talked to a numberof people. When he observed Dison approach and engagein talk with a maintenance man from another building,Gossett told Dison to go to his office and likewise hadSolomon come in. While he did not know what mattersDison and the other employees were discussing in theconversations he had observed, and did not question theother employees in this regard, Gossett 'confronted"Dison in the office "with the fact" that he had been ap-proaching employees during working hours solicitingtheirmembership in the Union. Later, Gossett succes-sively stated that "we," meaning himself, told Dison hehad "complaints" from "employees" that he was solicit-ing people for the Union during working hours, and thenthat he told Dison that "the report had come to us" thatDison had been doing this. 42 Gossett informed Dison thatsuch conduct violated the Company's rules, that hewanted it stopped, and if it persisted disciplinary actionwould be taken. He further stated to Dison there was a lotof work to be done in Dison's department and told Disonhe wanted him to use the tow motor to move paper stocksin order to make room for incoming deliveries.43 Gossetttold Dison that he was to stop talking to "so many peopleand trying to get them to sign a union card" and that hewas going to watch Dison to see he did his work andstopped talking to "so many people." After this conversa-tion with Dison, employee Jones was asked and agreed tosigna statement that he had been approached duringworking hours by Dison "to be signed up for the Union,"and when this statement (not produced at the hearing) hadbeen signed Gossett went to see his superior, Freu-denthal.He did this because the action which could betaken against Dison could be a layoff or discharge and hewanted "management's" thinking or approval of what-ever action was taken. After some discussion with Freu-denthal he left with Freudenthal Jones' signed statementfor Freudenthal to consider. The next morning, April 28,Freudenthal came to Gossett with a statement Freu-denthal had prepared for Dison's signature and Disonwas then called in Gossett's office to meet with him andFreudenthal. Freudenthal asked Dison to sign the state-ment which, according to Gossett, was not "a signedStatement of any guilt." Rather, Dison was asked to signthe paper merely as a way of "acknowledging the conver-sation,"meaning, apparently, the conversation with Gos-sett on the previous day, whereupon the paper would beplaced in Dison's personnel record. Dison refused to signand the meeting then broke up. On cross-examination,Gossett stated that the purpose of his conference withDison on April 27 was to discipline Dison because of the"information" he had received, obviously the report fromForeman McLaughlin, that Dison had been talking to em-ployees on worktime about the Union. He further statedthat Dison's talking to some employees was a necessaryincident of his duties, both in his own department andwhen his duties took him to other departments.Freudenthal's testimony will now be summarized. Gos-sett came to him with verified information that Dison hadsolicitedunionmembership on working time. Theydiscussed the matter and then called Dison in. Freu-denthal did the talking and informed Dison of the verifiedinformation the Company had and that while violators ofthe rule against solicitations of union membership onworking time were subject to discharge, they were onlygiving him a warning not to repeat the offense. Dison de-nied having committed it. The Company has a procedurewhen it gives an employee a warning relative to his workperformance of writing the matter up on a printed form,which at the bottom has a space for the employee's signa-ture acknowledging that he is familiar with the content ofthe warning conversation. It was this type of form whichhe asked Dison, and Dison refused, to sign. He and Gos-sett made the decision not to discharge Dison. The lesserpenalty of a "strong warning" was decided upon becauseDison had been with Respondent for 10 years, was byand large a satisfactory employee, this was his first of-fense, and there was reasonable doubt that Dison un-derstood the "severity of the offense." They thus decidedto give him a second chance. Asked by me what was "sosevere about this offense," Freudenthal replied that itwas contrary to the company rule, which had been postedon the bulletin board, to solicit for any outside activity ex-40According to Solomon, Gossett's reference to driving the tow motordid not constitute a specific work assignment but was merely a way ofsymbolizing to Dison that he should fully occupy himself with work dutiesto the exclusion of union solicitations during working time. On the otherhand, Solomon testified that he himself gave Dison"extra" assignmentsto keep Disonfully occupied41 It will be recalled that, on Jones' own testimony, he had but one con-versation with Dison.42Gossett stated that Dison neither admitted nor denied the charge.4'Dison worked the daytime shift, but worked an extra hour-from 3to 4 p.m.-briefing the second shift employees on the status of things in-cident to his particular responsibilitiesAccording to Gossett, he alsomentioned to Dison the "overtime" rate Dison received for this extrahour as a reason why he should work rather than talk. WERTHAN BAG CORP.cept certain "stated" exceptions such as UGF, the U.S.Savings Bonds, and the Red Cross Blood Donor pro-gram.44 Freudenthal could recall only one other occasion(that is, other than incidents involving Dison, and Hay(seeinfra))during the last year when he had directly par-ticipated in a disciplinary matter. At the time of his talkwithDison, Freudenthal was not familiar with anyrestrictions imposed on Dison by Gossett. He further ex-plained that the supervisors consulted him in connectionwith the Dison and Hay incidents because "The Unionorganizing campaign and possible violations of the ruleswas something new to the supervisors," and they did notwant to violate any law but wanted to be sure that any ac-tion they took was within the Company's rights.Dison impressed me favorably by his demeanor on thestand, while Solomon and Gossett did not. Moreover,there are aspects of the testimony of Solomon which un-dermine confidence in his credibility, such as his hesitantadmissions as to how much time he spend with Dison fol-lowing Gossett's imposition of restrictions on Dison, hisinjection of Dison's alleged irrelevant talk about the boatrepair matter, and his effort to play down the tow motorassignment Gossett gave Dison, an effort which becomesevident when his testimony is compared to Gossett's.Gossett, in turn, invites disbelief as a witness insofar ashe may have sought to imply that Dison had engaged invarious solicitations, since on his own testimony this wasa mere conclusion he drew from allegedly having seenDison conversing with other employees. By the sametoken, he greatly exaggerated the truth in confrontingDison with such charges. On the other hand, in other sig-nificant respects Gossett's testimony confirms that ofDison. In these circumstances, I credit Dison's testimonyas to what transpired on the conversations and as to therestrictions placed upon him.On the two grounds first stated in the case of Russell,Ifind and conclude that Respondent discriminatedagainst Dison even if, as I have found, he asked Jones onone occasion if he had signed a union card or was in-terested in joining the Union. I further find, as in the caseof Russell, that Respondent utilized the Jones incidentmerely as a pretext to discriminate against Dison, notbecause of the reason for the rule-interference withwork performance -but merely to stamp out union activi-ties as such by an announced and early supporter of theUnion, and one whom Respondent feared was, becauseof the nature of his work, in a position peculiarly ad-vantageous to advance the Union's cause.As described by Jones, the entire conversationbetween him and Dison was most brief, and assuming itamounted to an implicit solicitation, there is no showingas to where it occurred or that it caused any significant in-terruption in the performance of any work responsibilitiesof either. As I further find, upon receiving a report of thisincident, Gossett, multiwall plant manager with over 200employees under him, rather than then pursuing this re-44Respondent's posted rules contain no such exceptions These excep-tions are listed only in written instructions to supervisors (Resp Exh 15)which, issued in June 1966 and not made available to employees, have nobearing on this case45 if therewere any such complaints, Respondent should haveestablished them by calling the corresponding employees Not havingdone so, and since I discredit Gossett in this regard, I find there werenone4'On the evidence of record, Dison could properly deny Gossett's25port with Dison, put Dison under his close personalwatch during the next day and after observing Dison con-verse with a number of employees, but without knowingor investigatingwhat the conversations' were about,calledDison in and, referring to alleged but, as I find,nonexistent "complaints" from employees'45 accusedDison of soliciting many "employees" for the Union dur-ing working hours. In obvious high dudgeon, as his ownand Dison's testimony show, he taunted Dison with beingthe Union's best salesman. In the face of Dison's denialsof the alleged many solicitations, and declining Dison'srequest to be confronted by the witnesses Gossettclaimed he had,46 he then, as I further find, enjoinedDison under threat of discharge from talking to anyone onany subject (although he admitted on the stand that Dis-on's work required him to converse with employees in hisown and other departments),47 referred to the tow motorassignment, and had Dison closely chaperoned bySolomon and other supervisors for several days, all to theend of insuring that Dison engaged in no solicitations forthe Union. And all this Gossett did before, as he testified,any written confirmation was obtained from Jones of Dis-on's conversation with him.48 Having imposed thesedisciplinary measures, and after obtaining from employeeJones some written statement not produced at the hear-ing,Gossett then conferred with Freudenthal on thequestion whether Dison should receive the further penal-ty of discharge. Gossett's close personal surveillance ofDison after Dison's prounion position became known,despite Dison's previous unchallenged practice of com-municating freely with other employees' Gossett's grossoverstatement of the asserted solicitations; the absenceof any proof that the Dison-Jones brief conversation in-terfered with the work performance of either; Gossett'sobviously inflamed attitude toward the Union and anysupporting its cause; and the extraordinary measures heimposed upon Dison to insure that he engaged in no suchsolicitations all combine to manifest Gossett's conceptionof union activities as evil in and of themselves and hispurpose to utilize the no-solicitation rule, not as a meansof safeguarding employee discipline, but merely as a con-venient means for punishing Dison because he was aprounion supporter and, by this repressive example, tomake other employees fearful of adhering to the Union.c.The alleged solicitation by Clifton HayHay is a member of a "casing crew" in the textilefinishing plant which weighs boxes of remnant materialsand bales them. Hay's particular responsibility is that ofoperating a calculator which computes the weight andyardage of material contained in each box before thematerial is "baled." These materials reach Hay after firsthaving been processed by a nearby group of "remnant"workers, who sort such materials and put them in boxessupposed to contain either a given weight or yardage. Socharges, i e , that Dison had engaged in a considerable number of solicita-tionsFurthermore, on Jones' description of Dison's remarks to him,Dison might have doubted that his questions reached the point of actualsolicitation47 Since this threat plainly embraced talk about the Union, it violatedthe Act for the same reasons as Respondent's disciplinary actions48 In the light of Jones' testimony and Respondent's failure to produceForeman McLaughlin, I reject Gossett's testimony that McLaughlin toldhim Dison had solicited Jones twice 26DECISIONSOF NATIONALLABOR RELATIONS BOARDfar as the record shows the remnant workers are females.Occasions frequently arise when boxes of materials soreceived by Hay do not "weigh out" right, and on theseoccasions Hay brings the matter to the attention of theremnant workers, who then must make some kind ofrecount or take other steps to insure that the boxes con-tain the amount of material called for. In short, there is aninterrelationship between the work responsiblities of Hayand those of the remnant workers such as to cause Hay toput himself in touch, on a frequent daily basis, with thenearby remnant workers at the latter's work stations.Among the remnant workers are two ladies, ZelaLampley and Brownie Mangrum, who work within a fewfeet of each other.In the mannerpreviously described,Hay was in contact with these ladies several times a dayduring the first 10 days or so in May and on a goodnumber of these occasions he queried them, variously, asto whether they had signed one of the union cards, orwere going to do so, or were ready to do so. To thesefrequent and continuing queries the ladies consistentlygave Hay negative responses. When on one of these occa-sions (one of the later ones, I infer) Lampley told Hay shewas not going to sign anything, Hay told her that she didnot have enough sense to stand on her own two feet. Onanother occasion when the ladies gave Hay a negativeanswer, Hay told them they were scared, and, when Man-grum replied she was not, Hay told her (but in a waydesigned to refer both to her and Lampley) that she hada yellow streak running up her back. On another occasionHay impliedly charged these two ladies with waiting tojoin the Union after others had done all the "dirty work"to "get the Union in."On the day that Hay made the "yellow streak" remark,there was a discussion among several of the remnant work-ers in the ladies' restroom concerning what Hay hadbeen saying to them in connection with his prounion im-portunities, and in this discussion Mangrum described the"yellow streak" and other "rude" remarks Hay had madeto her and Lampley. Others of the ladies in attendance,includingGladysTidwell,thereupon reported toForeman Rushing that Hay was soliciting some of thegirlsand making remarks which were upsetting them.Rushing relayed these reports to his superior,DivisionManager Holmes, who directed Rushing to investigatefurther and ascertain which girls were involved. WhileRushing was doing so, Freudenthal chanced by Holmes'office and Holmes informed Freudenthal that he was hav-ing Rushing investigate reports that Hay had been solicit-ing employees for the Union during Working time and wasdoing so in a threatening or abusive manner. When Rush-ing stated on his return that he had verified the reportthrough Lampley and Mangrum, Hay was sent for. WhenHay arrived, Freudenthal told him, in effect, that theCompany had information that he had been soliciting forthe Union during working time, and had been doing so ina threateningor abusivemanner, and thatsuch union sol-icitations on working time violated Respondent's rules.Hay denied these charges, whereupon Freudenthal toldHay he wasbeing senthome while the matter was in-vestigated further and that he should return to the person-nel office the next afternoon. Hay did so, where therewere foregatheredRushing,Holmes, Freudenthal, andMontgomery. On this occasion, Holmes read to Hay atyped statement contained on a standard company formsigned by Foreman Rushing. This statement49 refers tothe Company's possession of verified information thatHay hadengaged insolicitations during worktime inviolation of the Company's posted rules, and furtherstates that deliberate violations of this character normallyresulted in immediate discharge but, since there was somequestion whether Hay understood the rule, he was beinggiven a final warning that any repetition would cause hisimmediatedischarge.The form goes on to warn Hayagainst threateningemployees, intimidating them, callingthem "unpleasant names,"etc.50Hay was then told hecould report to work as usual on the next working day,which he did. He was not paid for the day of work lost.While Hay testified broadly that he made no union sol-icitations during working time, I credit the contrary anddetailed testimony of Lampley and Mangrum that he did,and did so repeatedly.51 Nevertheless, the warning andaccompanying threat of discharge issued to him violatedthe Act because Respondent's rule violated the Act, andbecause, even if not, it was discriminatorily applied andenforced against Hay. And since Hay'sunionactivitieswere a main basis of Respondent's disciplinaryactionsthe fact that Respondent may also have taken Hay's inap-propriate remarks into account is no defense.d.The allegedsolicitationby DannyDavisOn May 25, employee Davis was called to York's of-fice.Others present were Montgomery and ForemanPotts. Prior to May 25, Davis had signed a union cardand commenced wearing a union button. 52Either orally or byreadingfrom a paper, York toldDavis he had information that Davis had beensolicitingemployees for the Union during working hours and doingso in a worrisome or threatening manner; that doing thisduring working time violated Respondent's rules; andthat Davis was being warned to discontinue such activi-ties during working time on pain or disciplinary action incase of a recurrence. In reply to York, Davis denied thesecharges but admittedgivingout union cards and buttonson his own time, and declined to sign the warning paper.York testified that he called Davis in to warn him aftertwo employees, Nathan Morris and Herbert Odum, hadcomplained directly to him that Davis had been "worry-49Resp Exh I 1 I find that it was this company personnel form whichwas used in the cases of Russell, Dison, and Danny Davis, but I make nofindings as to what was set forth on the form in their cases since thoseforms are not of record. I further find, mainly to clarify the record, that thesignature of the employees was sought,as in the caseof Hay (seeinfra)merely to acknowledge their familiarity with the contents of the statementand not as an admission of its truth.50Holmes then asked Hay to sign in a space at the bottom of the docu-ment the purpose of which, as Hay understood, is to record hisacknowledgment that what the statement contained had been read to himHay declined to sign.51He likewise denied that he used "vile"language to women workers,but I am not satisfied that the company officials with whom he met usedthe explicit term "vile" to describe his derogatory characterizations of thetwo ladies when they rejected his solicitations The matter in any case isunimportant since Respondent explained,and justifies,Hay's suspensionon the ground of his solicitations52Davis first testified that he signed a union card on April 21 He sostated in one pretrial affidavit but in a later one fixed the time as in May,and his actual card, introduced in evidence,bears a May 21 date In thissituationDavis admitted that the April 21 date was incorrectWhileRespondent sought to establish Davis' unreliability as a witness on thebasis of these circumstances,my impression at the hearing and now is thatDavis had merely a confused recollection WERTHAN BAG CORP.ing" them "on the job" about signing a union card and hadasked him to ask Davis to stop "worrying" them.Respondent did not call Morris or Odum as witnesses anddid not offer any explanation for its failure to do so.The Davis case is in its fundamentals on all fours withthose of Russell and Dison. For here again Respondentfailed to call as witnesses the alleged sources of its infor-mation that Davis had solicited for the Union duringworking time although Davis had denied these chargeswhen confronted with them. Moreover, since Respondentwas disposed in the cases of Russell and Dison to utilizeits rule merely as a pretext to retaliate against employeesalleged to have violated it, I find and conclude thatRespondent's warning to Davis and threat of more severediscipline in the event of repetition violated the Act for allthe reasons stated in the cases of Russell and Dison.5.The validityof Respondent'srule against unionactivitiesBy an amendment allowed during the hearing, the com-plaint charges that Respondent violated Section 8(a)(1)in posting and promulgating the rule (set forthsupra, p.14, and in Appendix A) prohibitingunion organizing ac-tivities during working hours previously set forth herein.The rule set forth in that paragraphis, on itsface, pre-sumptively valid since it applies only to employee activityduring working time, but the General Counsel contendsits promulgation was nevertheless unlawful on the theorythat the evidence shows it was promulgated with a dis-criminatory purpose. If the evidence warrants such afinding, i.e., that the rule was posted not to preventproduction disruptions but merely to combat the Union'sorganizing campaign, the General Counsel's position iswell taken.53 I conclude that such a find is warranted inthis case.In the first place, the rule was promulgated and postedimmediately following and admittedly (seeinfra)inresponse to the outbreak of union organizing activitiesamong Respondent's employees.54Moreover,whileprohibitingunion activitiesduringworking hours,Respondent did not by this rule or otherwise, prohibit theextensive use of working time by employees engaging inthe sale of various commercial articles and vegetablespreviouslydescribed,activitieswhich persisted toRespondent's knowledge after this rule was promulgated,just as they had before its announcement. Furthermore,Respondent's promulgation of the rule was accompaniedand followed by a series of violations of the Act manifest-ing Respondent's purpose to stifle the union campaign.That Respondent promulgated the rule to provide it witha cover for repressing union activities as such,rather thanto preserve necessary plant discipline, is strongly in-dicated by its conduct in the cases of Russell and Dison,and Respondent's actions in these cases are particularlysuggestive because they took place promptly after therule's promulgation.58 SeeWard Manufacturing, Inc.,152 NLRB 1270, 1271, and casesthere citedQuality Production Company, 162NLRB 145954 Personnel Director Montgomery testified that, to his best recollec-tion, the notice containing the rule was posted on April 21, "the next day"after the union activity started I so find, considering him in a better posi-tion to know than certain employee witnesses who estimated the date ofposting as about a week later55This rule,paragraph 7 of Resp. Exh. 14,reads in pertinent part27Respondent's explantion of the promulgation of therule does not overcome the inference otherwise war-ranted that the rule was instituted with a discriminatorypurposein mind.For Montgomery admitted that the rulewas formulated and posted because of the initiation of theUnion's campaign, and that Respondent's purpose was tomake clear to the employees that union activities duringworking hours were prohibited. These admissions plainlyhave no tendency to negate the existence of a discrimina-tory purpose; rather, given the other surrounding circum-stancespreviouslymentioned,they tend to support thepresence of such an intent. In this situation, Montgomerysought to portray the rule as a mere clarification of aprevious one, and thus,I assume,to create the impressionthat the rule announced on April 21 represented nothingnew so far as Respondent's employment regulations wereconcerned.But this effort is wholly unpersuasive.Respondent'spreexisting rule is rather restricted andprecise and cannot reasonably be read as encompassingunion activities 55 and I am unwilling to believe thatRespondent so regarded it. On the contrary, all the per-tinent circumstances indicate Respondent's recognitionthat it had no such rule and its intention to inaugurate one,and one of unmistakeable clarity.6.The incident involving employee SanfordIn line with the pattern previously described, Gossett,manager of the multiwall plant or division, spoke abouttheUnion to all 230 employees under him, in groups,toward the end of April. According to him, he showed theemployees a union card; explained to them that if theysigned the card they would be authorizing someone elseto represent them; said that the Company had as much tooffer as any outside organization; said that the card mightnot remain confidential if the Union claimed a majorityand the cards were placed in evidence; etc.Employee Ernest Sanford was one of a group of about10 employees whom Gossett addressed. He testified thatGossett told the group not to sign a union card becausethey would besigningtheir rights away and that anyonecaught signing a card in the plant would be discharged. Inhis description of the remarks he made to the groups headdressed, Gossett deniedtellingthe employees not tosign a union card and that general description may fairlybe interpreted as implicitly denying that he said anyonesigning in the plant would be discharged.While Gossett obviously entertained extreme antipathyto the Union, as manifested in the case of Dison, and I amsatisfied is the type of person who would be inclined tocolor his testimony to Respondent's advantage, I donot think he made the remarks Sanford attributedto him. Sanford's version is not corroborated by anyothers in the group of which he was one (several ofwhom he identified), or by any others of the total ofsome 230 employees Gossett addressed. I think it moreThe sale oftickets, the circulation of subscription lists, or the solicita-tion of contributionsis prohibited during working hours,unless per-mission is grantedby the superintendent.In describinghow Respondent had been"lax" in enforcing this rule priorto the eventsof this case,Montgomery's references to money solicitia-tions occasionedby employeeillness,death, and graduations throwfurther lighton the sort of activitieswhichthe rule's own language in-dicates it was designedto cover 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDlikely that Gossett merely cautioned the employees notto sign a unioncard unless they clearly understood theauthorization they would thereby be giving the Union,and that, if he said anything at all about discharges, hereferred to cardsigningsor solicitations on working time.Moreover, outright threats of discharge were not a part ofRespondent's pattern of campaign to defeat the unionmovement. Unable to credit Sanford's testimony, I con-clude that this charge should be dismissed. 567.The incidents involving employee Richilieu AnthonyAs previously noted, on instructions of the Messrs.Werthan, Cotton Mill Superintendent Umsteadter spoketo all the cotton mill employees on April 21 relative to theunion campaignjust initiated, the union cards, etc.Likewise at the direction of the Messrs. Werthan, allother of Respondent's employees were spoken to by oneof another official or supervisor relative to the union cam-paign,on April 21 or the immediately following days. Inpursuanceof these instructions,Kenneth Sissom,foreman of the sewing department of the multiwall mill,had individual conversations with all of the 52 employeesin his department over the period April 21-22. Amongthese 52 was then employee Richilieu Anthony,57 towhom, the complaint charges, Sissom made coercivestatements.Anthony testified, in substance, that Sissom came upto him, showed him a union card, told him not to let any-one fool him intosigningsuch a card; that he, Sissom hadbeen in a union before and that it was no good - that it hadcaused Sissom to lose a job; that if he signed he would besigning hisrights away and furthermore, Sissom could notget him a raise and he would lose overtime and his Christ-mas bonus. He further testified that Sissom told him ifthere were a strike Respondent would hire someone totake his place.Sissom testified that his instructions were to take aunion card around to the employees and explain to themwhat it was they were signing if they signed one. Hefurther testified, in substance, that he showed a unioncard to the employees under him, explained that if theysigned it they would be authorizing someone else torepresent them whereas, as things stood, they could dealdirectly with their supervisors relative to raises, etc., andtold the employees the decision was theirs whether or notto sign. He specifically denied having told Anthony not tolet anyone fool him into signing a union card, or thatAnthony would lose his raise, or overtime, or the Christ-mas bonus, but testified that he did point out to Anthony,as he did to most of those he spoke to, various existingbenefits of employment with Respondent, such as theChristmas bonus, paid vacation, and automtic annualraises.He further denied having told Anthony he wouldbe replaced if he participated in a strike, but stated that hemight have said that when he belonged to a union he hadbeen on strike so much he had to quit and find another jobto make a living.Turning to another alleged incident affecting him,Anthony attended a union meeting held at a union hall on56The complaint treats this matter as an item of "interrogation,"whereas theissue isnot interrogation but an unlawful threat However,this is but a technical variance and the actual form of alleged violation- athreat-was litigated. Hence, dismissal because of variance is not war-rantedMurfreesboro Road on Sunday, May 1. In this connec-tion,Anthony testified that on the next day, May 2,Smithson, night superintendent of the multiwall mill, ap-proached him whereupon there ensued the following con-versation: Smithson asked him where he had gone onSunday; Anthony replied that he was with his girl friend;Smithson said, "Don't kid me.... I saw you at the unionmeeting. . . on Murfreesboro Road," and added, "Youknow what I told you. If you attend those meetings we'llhave to lay you off." Thereupon, Anthony testified oncross-examination, Smithson took his company badgeand laid him off, and thus ended his employment withRespondent.Smithson testified that on the Sunday in question heand his wife,in consequenceof a visit to his mother, weredriving on Murfreesboro Road, at which time he ob-served Anthony in front of the union hall; that the nextday he told Anthony he had seen him on Sunday; thatAnthony asked where; and that he replied he had seenAnthony on Murfreesboro Road in front of the union hall.This, he testified, was the totality of the conversation. Hedenied that he asked Anthony where he went on Sunday,that Anthony said he was with his girl friend, or that hetoldAnthony not to "kid" him (because) he knewAnthony was at a unionmeeting.Smithson furthertestified that Anthony continued to work for 2 or 3 weeksfollowing May 2, the date of this conversation, and thatthen, following some leave he had requested and beengiven because of a "nervous" condition, Anthony cameto the plant and announced he wasquitting.On the basis of Anthony's testimony the complaintcharges Respondent with unlawful threats of loss ofbenefits and of discharge, based on the incident involvingForeman Sissom, and with creation of the impression ofsurveillance based on the incident involving Superintend-ent Smithson.I credit Sissom's andSmithson's versionsof what was said by them on these occasions and on thisbasis I conclude that these charges should be dismissedfor failure of proof.Ireach this conclusion because I am satisfied thatAnthony was not a reliable witness. During his cross-ex-amination, it became apparent that Anthony was afflictedwith an untrustworthy memory; he engaged in contradic-tions; he exhibited confusion and misunderstanding inresponse to questions designed to probe the accuracy ofhisrecollection;variancesappearedbetween histestimony and his pretrial sworn statement; and at vari-ous significant junctures he appeared flustered and understrain.Thus, after reasserting on cross-examination thathe was laid off by Smithson at the time of the "union hall"conversation, which he placed about 3 p.m., Anthony'sattention was called toa passage in hispretrial affidavitwhich, in referring to a conversation he had had withSmithson at about 11:30 p.m. that night shows that heworked his full shift on that day. Similarly, while hetestified that he never returned to Respondent's plantafter his first asserted layoff of May 2, according to hispretrial statement he came to work on May 3 as usualwhereupon he was laid off, not indefinitely, but for 3 days(without his being told the reason for this brief layoff).57Anthony's employment later terminated for reasons not at issue inthis case (seeinfra) WERTHAN BAG CORP.With this portion of his statement called to his attention,he could not remember going to the plant on May 3.Similarly, he variously testified that his conversation withSmithson relative to the union hall incident took placeabout 3 p.m.; then later at night,then,again,about 2:50p.m.; and then that he could not remember at what timethis conversation occurred.78He likewise admitted, con-trary to his earlier testimony,that he was not sent homeat the time this comversation took place,and could not re-member whether he had not,in fact, worked the entireshift without being sent home at all.It is difficult to readAnthony'stestimony on cross-ex-amination without entertaining increasing reservations asto the sufficiency of his capacity to comprehend and re-call past statements and events,reservations which grewwithin me as I observed his demeanor while giving histestimony.If Smithson had let Anthony go at the time oftheirMay 2 conversation,and because of Anthony's at-tendance at the union meeting the day before, asAnthony'sinitial testimony on direct and cross-examina-tionmakes out, these facts would provide an importantbasis for crediting Anthony's version as to the totality ofthis conversation, which,in turn,might warrant a findingthat Smithson had brought the matter up in order to letAnthony know or cause him to believe that Respondentwas keeping an eye on the union hall meeting times. ButAnthony's later admissions and statement in his pretrialaffidavit (sworn to only some 3 weeks after May 2) castthe gravest doubt on his initial testimony as to when andwhy his employment terminated,and the General Coun-sel offered no evidence,through Anthony as a rebuttalwitness or otherwise,to challenge Respondent's evidencethat Anthony was never terminated by action of Respond-ent, on May 2 or at any other time, but rather continuedto work for a considerable period thereafter and, in theend, left Respondent's employ of his own accord.59 In thecircumstances,Iam unable to believe that in the May 2conversation Smithson made any such threatening re-mark as Anthony attributed to him and, with Anthony'sversion of what transpired vulnerable in this most signifi-cant particular, I think it preferable to accept Smithson'stestimony rather than thatof Anthonyas to the content ofthe conversation.Smithson'smere statement that he had,seen Anthony in front of the union hall,without more,does not carry any necessary or natural implication thathe had the union hall under surveillance.Hence I con-clude that these charges of the complaint should bedismissed.Afterconsidering all his testimony and demeanor, Ilikewise conclude that Anthony cannot be relied upon togive an accurate account of just what Sissom said onApril 21 regarding the benefits, etc. That Sissom referredto these benefits as existing ones is clear.The onlyquestion is whether he threatened Anthony with their lossifAnthony signed up with the Union,and decision uponthis question requires knowing exactly,or in accuratesubstance,what Sissom said. My impressionof Anthonyis that he is the type of witness whose testimony reflects58His pretrial statement fixed the time at or about 5 p inss it appears from statements of counsel on the record that the RegionalDirector,after investigation,dismissed a charge that Anthony was dis-criminatordyterminatedso i am aware of employee Dison's testimony that when Gossett in-formed him of his increase, Gossett told Dison he was going to try to talkDison out ofjoining the Union and,to that end,read from a union handbill29more his subjectiveimpression or interpretation of whatSissom was up to or driving at,rather thanhis clear recol-lectionof the wordsused.Such a witness could construeSissom's references to existingbenefits as carrying withthem threats of their discontinuance without any suchthreat having been uttered,expressly or bythe fair impli-cationof the wordsused. I believethis is what happenedin this instanceand bythe same token I do not believeSissomtold Anthonyhe would be replaced in the eventhe went onstrike.In short,I think itlikelythat Sissom'saccount of what he said is the more accurate one and forthis reason conclude that the complaint in this respectshould be dismissed.8.Thewage increaseOn April 26,Respondent posted a notice that therewould be an upward adjustment in the wages of all hourlyemployees to be made effective the week of May 14, andthat each employee would be informed of his new rate byhis supervisor in the next few days. The complaintcharges that Respondent granted this plantwide increaseto induce its employees to refrain from adhering to theUnion.On the particular facts of this case, I concludethat this allegation of the complaint should be dismissedfor failure of proof.Respondent's evidence is that it has been its practicefor some years to follow a pattern of parallel action onwage increases which,according to Respondent,prevailsin the textile industry, and that such an increase wasunder consideration within the industry, and involved inconsultationswith Federal authorities in view of thePresident's 3.2 percent wage increase"guidelines,"in thespring months of 1966;and that this was the situation an-nounced through Umsteadter on April 19,and throughWerthan in the early hours of April 20, in response,respectively,to the wage petition and the ensuing walkoutof some cotton'mill employeesRespondent offeredfurther testimony that within a week after April 20general wage increases were announced by various com-panies in the industry, of which it gave examples, and thatRespondent followed suit in making its April 26 an-nouncement and in following up that announcement bynotifying each employee of his new rate. On thisevidence, which I see no adequate reason to discredit inany ofitsmain elements, Respondent's first wage in-crease assurances of April 20-21 preceded the outbreakof any union activity among the employees and werejustified by the wage increase petition and walkout of cot-ton mill employees,and by the underlying situation withinthe industry as described by Respondent without attemptat refutation by the General Counsel; and the latter an-nouncement followed without any different explanationby Respondent.60 I have no doubt that Respondent,deeply opposed to the Union as it was, took comfort fromthe favorable situation presented by the timing of sur-rounding events, but so long as those events were notcontrived by it,as they were not, any satisfaction it felt in(which he described as "just a bunch of words")and then remarked thatupon a close reading of it Dison would see that he "would be better offwithout a Union"But this is the only instance of any such evidence in therecord, and,furthermore,Gossett's inveighing against the Union on thisoccasion has no significant tendency to establish that prior decisions madeby others than him were taken for reasons other than those which themore pertinent evidence is sufficient to establish 30DECISIONSOF NATIONALLABOR RELATIONS BOARDbeing able to confirm the increases after the union cam-paign began cannot convert otherwise unlawful conductinto action taken for the purpose of coercing its emplo-yees.61 Accordingly, this part of the complaint should bedismissed.9.The discharge of Stella DavisOn June 16, as Mrs. Davis and Laura Wilkerson werereporting for work at change-of-shift time, a rather"knock-down, drag-out" fight took place between the two.within the plant premises. Beginning at the time of the in-cident and continuing the next day, Respondent in-vestigated the incident and when Mrs. Davis reported forwork the next day Montgomery discharged her on theground that she had started the fight. Upon considerationof all the evidence, I conclude that the General Counselhas failed to establish that Respondent discharged Mrs.Davis because of her union membership or activities asalleged, and that for this reason this portion of the com-plaint should be dismissed.By the time of this incident Mrs. Davis, earlier op-posed to the Union as she had made known to PersonnelDirector Montgomery on April 21, had been signed upfor the Union by her husband Danny, and was wearing aunion button. But there is no showing that she was activein promoting the Union,62 nor did counsel for the GeneralCounsel offer any direct evidence of any antiunionmotivation on Respondent's part in discharging her. Inthese circumstances, counsel for the General Counsel, inseeking to establish a discriminatory motivation, relies onevidence which he contends establishes "tell-tale" discre-pancies in Respondent's explanations of its discharge ac-tion.Respondent introduced a mass of testimony from em-ployee witnesses about this incident. Laying aside thetestimony of Wilkerson, the balance from third-party wit-nesses establishes the following both as what was re-ported to Respondent and as to what acutally happened.As Wilkerson was entering the plant gate, Lancaster,Mrs. Davis' brother, made some antagonistic remarks toWilkerson to the effect that he hoped she was satisfied,she told him to "go to hell," he then made some dirty re-mark about what he would do if she dropped her drawers,h"The General Counsel adduced testimony that the plantwide increasein 1965, and some such increases in some prior years, were granted invarious fall months, while Respondent offered testimony that some in-creases came in the spring and in some years there were two In the lightof the particular facts surrounding the 1966 increase, what raises weregranted and when in prior years are not matters of telling significance62 In this respect, she is to be distinguished from her husband, DannyDavis, and from her brother, Clifford Lancaster, the latter, discharged byRespondent a couple of hours before the fight, was handing out unionleaflets at the gate the two ladies entered, at which time, as later seen, re-marks passed between Lancaster and Wilkerson having some bearing onthe fight which broke out between the two ladies a few minutes later Butthe complaint does not allege, and counsel for the General Counsel did notannounce at the hearing that he was trying the case on the theory that MrsDavis was discharged because of the union affiliation or activities of herhusband or brother Hence, I do not consider some argumentation alongtheselines inthe brief for the General Counsel81 The record offers an explanation for the bitterness of this exchangeEarlier that week Wilkerson had heard Lancaster, then in Respondent'semploy, tell Danny Davis, Mrs Davis' husband and hence Lancaster'sand she called him a "son-of-a-bitch."63 Mrs. Davis wasstanding nearby at the gate when this exchange tookplace. She then entered the plant with her husband and asthey were making their way through she was shaking herfist and otherwise talking in a most agitated way with herhusband.64 One bystander heard her say that if she hadbeen her brother she would have whipped Wilkerson, andanother heard her make a remark to the effect "if I couldonly get my hands on her." A little later, Mrs. Davisseparated from her husband and came face to face withWilkerson, who was standing in front of the door to theladies' restroom. After what was a brief exchange of re-marks, seen but not overheard by bystander witnes-ses,Mrs.Davis struck Wilkerson and both then wentat each other like tigresses until separated.Respondent's rule states merely that, "Fighting isstrictly prohibited,"65 and I see no reason to discreditRespondent's evidence that, in applying this brief formu-lation in earlier cases, its practice has been to dischargea participantwho initiates the fighting and not todischarge one who had thus been provoked into defend-ing himself. In this light, and on the facts as I have foundthem and as Respondent was informed in its investiga-tions,Respondent had good cause to discharge Mrs.Davis and to retain Wilkerson. 66In seeking to expose holes in Respondent's explantionsfor the discharge, the contention most extensively ad-vanced in the brief for the General Counsel is thatRespondent could not have believed that Mrs. Davisstarted the fight. In this regard counsel relies primiarilyon Mrs. Davis' testimony and particularly her assertionthat Wilkerson led off in the cursing preliminaries. But, aspreviously indicated, I do not consider Davis a reliablewitness, it is not material who first called whom what, andother reliable evidence established thatMrs. Davisstruck out first. Counsel also asserts that Mrs. Davis wassent home immediately following the fight under Respond-ent's practice as to parties to be investigated, whereasWilkerson was not sent home until much later in the shift.But after carefully considering pertinent testimony, Ithink it more likely and find that Mrs. Davis, who had togo home any way because of her torn blouse, actually leftthe plant pursuant to her request to have leave for thebalance of the shift, as York testified, rather than pur-brother-in-law, that he had run over and was going to run over somewomen employees. At the hearing counsel for Respondentstated on therecord that Wilkerson had reported Lancaster's remarks to Respondentand that Respondent had discharged Lancaster because of these remarksearlier on the day of the fight between Mrs Davis and Wilkerson. Ofcourse, Imake no finding concerning the reason for Lancaster'sdischarge14Mrs Davis' own testimony establishes that she had overheard atleastthe final epithet Wilkerson had uttered about her brotherand that shewas discussing this epithet in a resentful way with her husband.65Resp Exh 14, rule 1766MrsDavis and Wilkerson each asserted to Respondent's officialsand each testified that she (and in the case of Mrs Davis, her brother andmother) was first cursed, and that each was then first struck bythe otherBut I do not consider the testimony of either reliable in this regard,because I am satisfied that each was too inflamed to recall accurately thecourse of events and that each was disposed, consciously or subjectively,to put the blame on the other And in the light of the precise basis ofRespondent's discharge action,itis immaterialwho hurled the firstcursing remarks WERTHAN BAG CORP.suant to any specific order of York, which the remark sheattributed to York does not itself clearly make out.6710.Alleged inducement of Russell not to testify in thisproceedingFollowing the testimony of Russell on August 30, anamendment to the main complaint was permitted by meallegingthat on August 23 and following days Respond-ent, through Willie Winfrey,Russell's foreman, told hershe did not have to appear and testify, that she did nothave to honor a Board subpena, and offered her aninducement not to testify, in violation of Section8(a)(1)of the Act.Winfrey had instructions from his supervisor to ascer-tain which employees under him on the night shift, some20, were under subpena to appear at the hearing in orderthat Respondent could make correspondent preparationsin respect to those to be away from work. Winfrey carriedout these instructions and in doing so spoke to Russell,who told him she had a subpena to appear. As a result hehad a further conversation with her on this occasion andtwo more during the following night. The accounts Rus-sell and Winfrey gave of these conversations vary in sig-nificant particulars.According to Russell, and after, as I find, sheacknowledged having a subpena, Winfrey told her "theycould take care of that"-that if she "didn't want tocome" she "wouldn't have to"; that she was an "awfullygood worker" whom "he would hate to lose"; and,further, that he told her she ought to talk with herhusband and see if her husband would let Winfrey get herout of appearing because Winfrey did not want to see herget in any"trouble," and let Winfrey know the outcomethe following night. The next night, she testified, Winfreycame to her and she told him her husband had said shehad to appear because of the subpena, and that herhusband felt she was entitled to her money because shehad been suspended for something she had not done.Then, she testified, Winfrey asked her what had hap-pened(referring to hersuspension)68 andshe told him shehad been sent home for something she had not done; thatWinfrey then asked her if she had been paid and she toldhim she had not, and that when Winfrey asked her if itwould be satisfactory to her if he could "give" her hermoney, she told him that was "all [she] wanted out of it."According to her, Winfrey then left but returnedagain ator about 4:30 a.m. and said he had figured her time for 6days; she told him she was only owed for 5; he said hethought he could give her 6 days' pay because he thoughtshe deserved a bonus; and Winfrey further said that sheand her husband were good workers whom he did notwant tosee get intoany trouble, and that she should talkitover with her husband and let him know. Russell'stestimony ends with her statement that she again talkedto her husband, and makes no reference to any furthertalk with Winfrey.67 Finally, counsel contends that Respondentdid not give Davis anadequateopportunity to present her side of the case beforedeterminingthat she had started the fight ButYork obtained from Davis her versionof whathad happended immediatelyafter theincident,and thereafterreceived several reports from eye witnesses which contradicted herclaims In these circumstances,and bearinginmind that personnel in-vestigations are not proceedingsin courts of law, it cannot fairly be said31Winfrey gave a rather different account of his conver-sation with Russell. He testified that in the first conversa-tionand after "spiel"-that she hated the "mess," wouldbe glad when it was over, and did not want to appear; thathe told her he did not think she had to go if she did notwant to; that she replied she had to go because she had asubpena; that he said he did not think she had. to go justbecause of her "preferring the charge"; that he repeatedthis view after Russell continued to assert her prior mis-treatment and stated that all she wanted was to get hermoney; and that Russell then said she would talk to herhusband that night and see if she could "get out of it."The next night, Winfrey testified, he "struck up" a con-versation with Russell, who told him that her husbandhad said she had to appear; that she said again she did notwant to do so and all she wanted was her money; that hetold her he did not know anything about NLRB hearingsbut he still did not think that one who had preferredcharges could not drop them; that he told her he wouldsee if he could get her the money for "the full six days"(which in a side explanation he indicated he thought werethe number of days involved), and that Russell said shewas owed only for 5 days. According to Winfrey, he thenwent to see York and asked York whether they could getRussell her money-that she did not want to go to court;and thatYork stated he was familiar with the case,"doubted" that the Company would pay Russell becauseshe had been laid off for violating a company rule, andthat the only way Russell could get out of appearing wasto go to the Board herself.69 He further testified that hethen returned to Russell and told her she could not get hermoney and her only way to "get out of going" was for herto go to the Board and "ask out."Thus, on Winfrey's version, he merely expressed toRussell an opinion to the effect that one in the position ofa party plaintiff did not have to testify just because he hadinitiated suit, and merely said he would try to get her lostpay for her, and his statements in both these respectswere prompted by Russell's statements that she did notwant to appear at the hearing and that all she wanted washer money. I might be satisfied with this version as to thereality of what happened but for certain other remarkswhich Russell attributed to Winfrey, concerning whichWinfrey, a later witness, was not called upon to testify.These remarks are that in the first conversation Winfreyreferred to Russell as a good worker whom he would hateto lose and that he did not want to see her get in any trou-ble; and that, in the second conversation, Winfrey referredto his desire to see that Russell and her husband (whomWinfrey described on the stand as a good friend of his)did not get into trouble. If Winfrey made such re-marks as these, and in the circumstances I am con-strained to find that he did, their intimidating characterwarrants findings that the course of the conversationswas not such as to put him in the position of one who wasmerely making suggestions toward objectives Russell toldhim she wanted to accomplish, but that the way the con-that Respondent's mode of investigation was so unfair as to warrant an in-ference of an antiunion discriminatory purpose68Winfrey was not Russell's supervisor at the time of her suspension inApril1,8York's testimony as to his conversation with Winfrey is in substantialaccord with Winfrey's account 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDversations went he actively took the initiative in an effortto bring about her nonappearance and, to that end, in-jected himself into the situation, put before her the pointof view that she did not need to testify, took advantage ofher natural desire to receive her lost pay, twice urged herto speak to her husband, Winfrey's friend, and otherwisekept on pursuing the matter energetically with her untilfinally obliged to desist by what York told him. Conclud-ing that this is what really happened, I find that Winfreysought to persuade Russell not to testify and held out toher the prospect of obtaining her lost pay for her as afurther inducement to that end. Such conduct representsinterference with Board proceedings in violation of Sec-tion 8(a)(1) of the Act. 70II.RESPONDENT'S POSTER ENTITLED "DON'T LET THISHAPPEN HERE"About May 1, Respondent placed on a plant bulletinboard, and kept there for a month or so, a poster (G.C.Exh. 2) about 22 inches high and about 19 inches wide.At the top, in large letters, it bears the caption, "DON'TLET THIS HAPPEN HERE!": Below this caption is ascene in which various smiling workers are entering thegate to a plant in the background, while pacing in a circleoutside the gate is a sombre-faced male picket carrying aplacard bearing the legend, "ON STRIKE." Below thisscene and coverning about the lower quarter of the posterare the words:REMEMBER-All the union can do is to make you promises.To make these promises good.Youmay have to strikeIf you strike [to make union promises good] thelawgives the company the right tohire someone else to take your jobParagraph 9 of the complaintallegesthat this noticeconstitutes illegal restraint or coercion under Section8(a)(1) of the Act on the ground that it conveyed to theemployees "the impression of futility of selection of theUnion" as their bargaining representative, but I do notbelieve Respondent's poster can properly be so charac-terized. For while no doubt intentionally "fuzzy" in itschoice oflanguage,still the poster's references to union"promises" and to a strike to make union "promisesgood," point more to a strike to enforce a union'seconomic proposals or demands than toward any othermeaning; and the rest of the language fairly characterizesthe employer's right to replace employees participating insuch a strike. Moreover, the permissive or optional wordsused in the expressions, "You may have to strike" and "ifyou strike," give some recognition to the possibility thatan economic strike would not necessarily eventuate, andto the possibility that individual employees might electnot to join such a strike if it transpired. Of course, thestatement cannot be endorsed as a clear, accurate, andcomplete statement on the subjects and surrounding pos-sibilitieswith which it purports to treat, but that is not thetest of the employer's right of expression as defined inSection 8(c), it suffices that what the notice appears tosay - that the employees who choose to join an economicstrike may lawfully be replaced -is not the expression ofa threat of reprisal or force by Respondent against anyand all strikers, and hence is a legitimate expressionunder Section 8(c). Accordingly, this allegation of thecomplaint should be dismissed.71CONCLUSIONS OF LAW1.By engaging in photographic surveillance of theunion activities of its employees; by characterizing em-ployee signatures to union cards as not confidential in themanner and in the circumstances previously found; byquestioning employees concerning their attitude towardtheUnion and concerning whether they had signed aunion card; by its promulgation and by its enforcement of,and by its threats to enforce, its rule against union or-ganizing activities during working hours as previouslyfound; and by its inducement of and attempts to induce orpersuade Russell not to testify in these proceedings aspreviously found, Respondent has engaged in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6) and (7) of the Act.2.By its suspension of Russell and Clifton Hay, andby its disciplinary treatment of James Dison as previouslyfound, Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Sections8(a)(3) and 2(6) and (7) of the Act.3.Respondent has not engaged in any other of the un-fair labor practices charged or litigated herein.THE REMEDYIshall recommend a broad cease-and-desist order inview of the scope and gravity of Respondent's violations.POWhile in a literal sense, Winfrey did not tell Russell flatly that she didnot have to appear or testify or honor the subpena, as charged in theamendment to the complaint, what I find he said in this regard falls withinthe fair intendment of the amendment.Following Winfrey's testimony, counsel for the General Counsel statedon the record that, without offering any corresponding amendment to thecomplaint,he was taking the position that the instructions given Winfreyto question the employees under him as to whether they had received sub-penas had been litigated becausetheyhad been brought out in Respond-ent's examination of Winfrey,and that he would contend in his brief thatthese instructions violatedthe Act (which he has not done)In response,counsel for Respondent expressed his opposition to the introduction ofany further charges at the hearing, but subsequently brought out throughMontgomery's testimony that Respondent had instructed its supervisorsto ascertain what employees were subpenaed to appear in order to makeother arrangements to take care of the work normally performed by work-ers to be absent.On this state of the record the question was litigated buton the evidence, and in the absence of any argument or citation of authon-ties in the brief of counsel for the General Counsel, I am unable to con-clude that Respondent's instructions violated the Act71 In his brief, counsel for the General Counsel citesDal-Tex OpticalCompany, Inc ,137 NLRB 1782, 1785, where, in describing the effect ofa variety of statements made by the employer in that case, the Board usedlanguage somewhat similar to that used in the complaint herein, as setforth above. However, one of that employer'smany statements was anunconditionalassertion that he would replace strikers(without any ac-companying reference to the type of strike involved), and coupled withthis statement were many others by which, the Board concluded, the em-ployer had threatened his employees with economic loss and reprisal ifthey selected the Union Obviously, that case is far from constituting aprecedent for this one WERTHAN BAG CORP.33On the side of affirmative relief, the order I proposerequires Respondent to rescind its ruleagainst union or-ganizingactivities because the rule was discriminatorilypromulgated and posted and, in order to eradicatecompletely the ill effects of Respondent's unlawful en-forcement of that rule, to expunge from its personnelrecords all warnings and reprimandsissued to its em-ployees pursuant to its unlawful rule. SeeQuality Produc-tion Company,162 NLRB 1459. Of course, my proposedorder likewise requires Respondent to make Russell andClifton Hay whole for the earnings they respectively lostdue to their unlawfulsuspensions(with interest under theformula approved inIsis Plumbing & Heating Co.,138NLRB 716), and contains other customary provisions.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendthat the Board issue, pursuant to Section 10(c) of the Act,the following:payrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Post at its plant in Nashville, Tennessee, copiesof the attached notice marked "Appendix A."72 Copiesof said notice, to be furnished by the Regional Directorfor Region 26, after being duly signed by an authorizedrepresentative, shall be posted by respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 73ORDERRespondent, Werthan Bag Corporation of Nashville,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Engaging in surveillance of the union activities ofits employees;(b)Coercively interrogating employees concerningtheirunionactivities or sympathies,(c)Characterizing employee signatures to union af-filiation or representation cards as not confidential in amannerconstituting interference, restraint, and coercionwithin the meaning of Section 8(a)(1) of the Act;(d)Promulgating, posting, maintaining, or enforcingemployment rules for the purpose of retaliating againstemployees on account of their organizational activity orto discourage such activity;(e)Suspending employees, singling out and subjectingemployees to special disciplinary restrictions, or other-wise discriminating against employees, because of theirunionactivities or sympathies;(t)Attempting to persuade any employee not to testi-fy, or offering any employee any inducement not to testi-fy, in proceedings before the National Labor RelationsBoard;(g) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Rescind the rule relative to union organizing activi-ties contained in paragraph 5 of the notice "TO ALLEMPLOYEES" posted by Respondent about April 21,1966, and expunge from its personnel records allwarnings and reprimands issued to employees pursuantthereto.This shall not prevent Respondent fromthereafter posting and enforcing reasonable shop rulesand regulations for business reasons, provided that suchaction is not taken for the purpose of retaliating against itsemployees for any organizational activity or for the pur-pose of discouraging organizational activity.(b)Make Ellis Marie Russell and Clifton Hay wholein the manner described in the portion of this Decisionentitled "The Remedy" for any loss of earnings sufferedby reason of the discrimination against them.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all72 In the eventthat thisRecommendedOrder is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent thatthe Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "]' In the eventthat thisRecommendedOrder is adopted by the Board,this provision shall be modifi d to read "Notifysaid RegionalDirector,inwriting,within 10 days from the date of this Order,what steps Re-spondent has takento complyherewith "APPENDIX ATo ALLEMPLOYEESSince the subject of unions has come up, some of youhave been asking questions in regard to the following mat-ters.We have decided to state the Company's positionand standing policy on these subjects as clearly as we canfor everybody alike.1.We are definitely opposed toa union coming inthis plant because we sincerely believe you are betteroff withouta unionat our plant, and that you alwayswill be better off without a union here.2.In the meantime we would like to make it clearthat under the laws of the United States, and underthe laws of the State of Tennessee, it is not necessaryfor anybody to belong to the AFL-CIO or any otherunion inorder to work for this Company.3.Those who might join or belongto the unionare not going to get any advantages or any preferredtreatment of any sort over those who do not join orbelong to any union.4.Whoever is caused trouble in the plant, or putunder pressure to join the Union should let the Com-pany know, and we will see to it that this is stopped.5.No person will be allowed to carry onunion or-ganizing activities in the plant during his workinghours. Anybody who does so and thereby interfereswith his own work or the work of others will bedischarged.Werthan Bag Corporation(sgd)By /s/ BernardWerthanPresident 34DECISIONSOF NATIONALAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of the NationalLabor Relations Board,and in order to effectuate the pol-icies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT question our employees concerningtheir affiliation with,activity on behalf of,or sym-pathies toward District Lodge 155, International As-sociationofMachinist&AerospaceWorkers,AFL-CIO,or any other labor organization, in amanner constituting interference,restraint,or coer-cion within the meaning of Section 8(a)(1) of the Act.WE WILL NOT,by means of photography or other-wise,engage in surveillance over employees whiledistributing union literature outside our premises orover other legitimate union activities.WE WILL NOT post,maintain,or enforce employ-ment rules for the purpose of retaliating against em-ployees for their organizational activity or todiscourage such activity.WE WILL rescind the rule relative to union organiz-ingactivitiescontained in paragraph 5 of our"Notice to Employees"posted about April 21, 1966,and will expunge from our personnel records allreprimands and warnings issued to employees pur-suant thereto.WE WILL NOT suspend any employee, or single outany employee by subjecting him or her to specialrestrictions,or otherwise discriminate against anyemployee because of his or her affiliation with, sym-pathies toward,or activities on behalf of the above-named or any other labor organization.LABOR RELATIONS BOARDWE WILL NOT attempt to persuade any employeenot to testify, or offer any employee any inducementnot to testify, in proceedings before the NationalLaborRelations Board.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form,join,or assistany labor organization, to bargain collectivelythrough representatives of their own choosing, andto engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activi-ties.WE WILLpay Ellis Marie Russell andClifton Haythe amounts due them on account of our suspensionsof them.All our employees are free to become or remain, or torefrain from becoming or remaining,members of theabove-named or any other labor organization.DatedByWETHAN BAG CORPORA-TION OF NASHVILLE(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutivedays from the date ofposting,and mustnot be altered,defaced, or covered by any othermaterial.If employees have anyquestion concerning this noticeor compliancewithits provisions, theymay communicatedirectly withthe Board'sRegionalOffice, 746 FederalOfficeBuilding,167 North Main Street, Memphis, Ten-nessee 38103,Telephone 534-3161.